

EXHIBIT 10.47
 
*** Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission.  A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.




Partners for Growth
Loan and Security Agreement
 
Borrower:Comverge, Inc., a Delaware corporation (“Comverge”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Alternative Energy Resources, Inc., a Delaware corporation (“AER”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Enerwise Global Technologies, Inc., a Delaware corporation (“Enerwise”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Comverge Giants, LLC, a Delaware limited liability company (“Giants”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Public Energy Solutions, LLC, a New Jersey limited liability company
(“PES”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Public Energy Solutions NY, LLC, , a Delaware limited liability company
(“PESNY”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Clean Power Markets, Inc., a Pennsylvania corporation (“CPM”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Date:November 5, 2010
 


THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into on the above date
between PARTNERS FOR GROWTH III, L.P. (“PFG”), whose address is 180 Pacific
Avenue, San Francisco, CA 94111 and the borrowers named above (except as
otherwise referenced in this Agreement, individually and collectively, jointly
and severally, “Borrower”), whose chief executive offices are located at the
above address (“Borrower Address”). The Schedule to this Agreement (the
“Schedule”) being signed by the parties concurrently, is an integral part of
this Agreement.  (Definitions of certain terms used in this Agreement are set
forth in Section 7 below.)
 
 
1.LOANS.
 
1.1  Loans. PFG will make loans to Agent (as defined in Section 1.6) for the
benefit of Borrower (the “Loan”) in the amount shown on the Schedule, provided
no Default or Event of Default has occurred and is continuing.
 
1.2   Interest.  All Loans and all other monetary Obligations shall bear
interest at the rates shown on the Schedule, except where expressly set forth to
the contrary in this Agreement.  Interest shall be payable monthly, on the first
day of each month for interest accrued during the prior month.
 
 
 
 

--------------------------------------------------------------------------------

 
1.3  Fees.  Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.
 
1.4  Loan Requests.  To obtain a Loan, Borrower shall make a Qualifying Request
to PFG by facsimile or telephone.  Loan requests may also be made by Borrower by
email, but the same shall not be deemed made until PFG acknowledges receipt of
the same by email or otherwise in writing. Loan requests received after 12:00
Noon Pacific time will not be considered to have been received by PFG until the
next Business Day.  On the date of each borrowing pursuant to a Qualifying
Request, Borrower shall execute and deliver to PFG a promissory note in the form
appended as Exhibit C reflecting such borrowing (each, a “Note” and
collectively, the “Notes”).
 
1.5  Late Fee.  If any payment of accrued interest for any month is not made
within three business days after the later of the date a bill therefor is sent
by PFG or three business days after the due date therefor, or if any payment of
principal or any other payment is not made within three Business Days after the
date due, then Borrower shall pay PFG a late payment fee equal to 5% of the
overdue sum in the first such instance of late payment and 10% of overdue amount
of each future late payment occurring thereafter.  The provisions of this
paragraph shall not be construed as PFG’s consent to Borrower’s failure to pay
any amounts when due, and PFG’s acceptance of any such late payments shall not
restrict PFG’s exercise of any remedies arising out of any such failure.
 
1.6  Agented Loan Arrangement.
 
(a)With respect to all matters arising under this Agreement, each Borrower
(other than Comverge) hereby designates Comverge as its agent (the “Agent”) to
discharge the duties and responsibilities of the Agent as provided in this
Section 1.6, and all references to Borrower making any request in connection
with a Loan shall be construed to mean Agent.  All notices to and requests of
PFG by Borrower shall be made by Agent by facsimile or electronic mail, but the
same shall not be deemed made until PFG acknowledges receipt of the same by
email or otherwise in writing. PFG may rely on any telephone request for a Loan
given by a person whom PFG believes in good faith is an authorized
representative of Agent, and Borrower will indemnify PFG for any loss PFG
suffers as a result of that reliance. Except as otherwise permitted by PFG, the
Loans hereunder shall be requested solely by the Agent as agent for each
Borrower. Any Loan which may be made by PFG under this Agreement and which is
directed to the Agent is received by the Agent in trust for the Borrower or
other Group Member that is intended to receive such Loan, if other than the
Agent. The Agent shall distribute the proceeds of any such Loan solely to that
Borrower. Each Borrower shall be directly indebted to PFG for each Loan made to
the Agent or made to the Agent and distributed to any Borrower or other Group
Member by the Agent, together with all accrued interest thereon, as if that
amount had been advanced directly by PFG to each such Borrower (whether or not
the subject Loan was based upon the assets of the Borrower or other Group Member
which actually received such distribution), in addition to which each Borrower
shall be liable to PFG for all Obligations under this Agreement, whether or not
the proceeds of the Loan are distributed to any particular Borrower.  PFG shall
have no responsibility to inquire as to the distribution of Loans made by PFG
through the Agent as described herein.
 
(b)The Agent and each other Borrower shall indemnify, defend, and save and hold
PFG harmless from and against any liabilities, claims, demands, expenses, or
losses made against or suffered by PFG on account of, or arising out of, this
Agreement, PFG’s reliance upon notices given and requests made by the Agent
under this Agreement, or any other action taken by PFG hereunder or under any of
PFG’s various agreements with the Agent and/or any Borrower and/or any other
Person arising under this Agreement, absent PFG’s gross negligence or
intentional misconduct.
 
 
2.  SECURITY INTEREST.
 
2.1  Grant of Security Interest.  To secure the payment and per­formance of all
of the Obligations when due, Borrower hereby grants to PFG a continuing security
interest in, and pledges to PFG, all of the following (collectively, the
“Collateral”):  all right, title and interest of Borrower in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles (including without limitation all Intellectual Property);
all Investment Property; all Other Property; and any and all claims, rights and
interests in any of the above, and all guaranties and security for any of the
above, and all substitutions and replacements for, additions, accessions,
attachments, accessories, and improvements to, and proceeds  (including proceeds
of any insurance policies, pro­ceeds of proceeds and claims against third
parties) of, any and all of the above, and all Borrower’s Books relating to any
and all of the above.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
 
In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower shall at all times
comply with all of the following covenants, throughout the term of this
Agreement and thereafter until the later of (i) all Obligations have been paid
and performed in full, and (ii) such time as PFG no longer has any obligation to
consider Borrower requests of PFG to make Loans (the “End Date”):
 
3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation disclosed in the Representations.  Borrower is
and will con­tinue to be qualified and has and will have all Governmental
Authorizations required to do business in all ju­risdictions disclosed in the
Representations for which any failure to do so would result in a Material
Adverse Change.  The execution, delivery and performance by Borrower of this
Agreement, and all other documents contemplated hereby, including without
limitation, the Notes (i) have been duly and validly authorized, (ii) are
enforceable against Borrower in accordance with their terms (except as
en­forcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally), and (iii) do not violate Borrower’s Constitutional Documents
or any Legal Requirement or any  material agreement or instru­ment to which
Borrower or its property is subject, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instru­ment to which Borrower or its property is subject.
 
3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Constitutional Documents.  Listed in the Representations are all prior names
of Borrower and all of Borrower’s present and prior trade names as of the date
hereof.  
 
3.3  Place of Business; Location of Collateral.  As of the date hereof, the
ad­dress set forth in the heading to this Agreement is each Borrower's chief
executive office.  In addition, as of the date hereof, Borrower has places of
business and Collateral is located only at the locations set forth in the
Representations.  
 
3.4  Title to Collateral; Perfection; Permitted Liens.  
 
(a)Borrower now has and will at all times in the future have good title to,
rights in, and the power to Transfer each item of Collateral upon which it
purports to grant a Lien hereunder free and clear of any and all Liens, except
for Permitted Liens.  PFG now has, and will continue to have, a First-Priority
perfected and enforceable security in­terest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend PFG and the
Collateral against all claims of others.  
 
(b)Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give PFG five Business Days advance written notice
before establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained to execute and deliver to PFG a
Control Agreement in form satisfactory to PFG in its good faith business
judgment and sufficient to perfect PFG’s security interest in such Deposit
Account, subject to the rights of the Senior Lender.  
 
(c)In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify PFG thereof
in writing and provide PFG with such information regarding the same as PFG shall
request (unless providing such information would waive the Borrower’s
attorney-client privilege).  Such notification to PFG shall constitute a grant
of a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.
 
(d) Whenever any Collateral (except for digital control units, thermostats, or
other equipment affixed to dwellings or commercial structures in the ordinary
course of Borrower’s business in connection with virtual peaking capacity
contracts with its customers) is located upon premises in which any third party
has an interest, Borrower shall, whenever requested by PFG, use all commercially
reasonable efforts to cause such third party to exe­cute and deliver to PFG, in
form acceptable to PFG, such waivers and subordinations as PFG shall specify in
its good faith business judgment.  Borrower will keep in full force and effect,
and will comply with all material terms of, any lease of real property where any
of the Collateral now or in the future may be located.
 
3.5  Maintenance of Collateral. Borrower will maintain the Collateral (where
condition is relevant) in good working condition (ordinary wear and tear
excepted) to the extent the failure to do so could result in a Non-trivial
adverse effect on Borrower or its business, and Borrower will not use the
Collateral for any unlawful purpose.  Borrower will immediately advise PFG in
writing of any material loss or damage to the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
3.6.  SEC Filings and the Sarbanes-Oxley Act.  Each report, statement, schedule,
form or other document or filing required to be filed or furnished by Comverge
with the Securities and Exchange Commission (collectively, the “SEC Documents”)
complied, and each SEC Document filed subsequent to the date hereof and prior to
the End Date will comply, in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, and did not or will not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  Comverge has and at
all times will comply in all material respects with the Sarbanes-Oxley Act of
2002. As of the date hereof and the date of any subsequent Loan request,
Comverge shall not have received from the SEC any written or oral comments,
questions or requests for modification of disclosure in respect of any reports
filed with the SEC pursuant to the Exchange Act, except for comments, questions
or requests (i) that have been satisfied by the provision of supplemental
information to the staff of the SEC or (ii) in respect of which Comverge has
agreed with the staff of the SEC to make a prospective change in future reports
filed by it with the SEC pursuant to the Exchange Act, of which agreement
Comverge shall have promptly notified PFG.
 
3.7  Books and Records.  Borrower has maintained and will maintain at Borrower's
Address complete and accurate books and records, comprising an accounting system
in ac­cordance with GAAP.
 
3.8  Financial Condition, Statements and Reports.  The audited financial
statements and the unaudited interim financial statements of the Borrower
included in the most recent Form 10-K and each Form 10-Q filed with the SEC
since the date of the most recent Form 10-K are and all such financial
statements filed for future periods will be true and correct in all material
respects and fairly present the financial position of the Borrower in all
material respects as of the dates thereof and the results of operations and cash
flows for the periods then ended in accordance with GAAP.  Since the date of the
balance sheet included in the last Form 10-K or 10-Q, as the case may be, there
has been no Material Adverse Change. To the extent that Borrower ceases for any
reason to file current reports with the SEC, all financial statements then and
thereafter delivered to PFG will be prepared in conformity with GAAP and will
fairly present the results of operations and fi­nancial condition of Borrower in
all material respects, in accordance with GAAP, at the times and for the
pe­riods therein stated. Between the last date covered by any SEC Document and
the date hereof, there has been no Material Adverse Change. The fair salable
value of the assets of Borrower (on a consolidated basis, including goodwill
less disposition costs) taken as a whole exceeds the fair value of the
liabilities of Borrower (on a consolidated basis)
 
3.9  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all required Tax Returns, and Borrower has timely
paid, and will timely pay, all material Taxes now or in the future owed by
Borrower.  Borrower may, however, defer pay­ment of any of the foregoing which
are contested by Borrower in good faith, provided that Borrower (i) contests the
same by appropriate proceedings promptly and diligently insti­tuted and
conducted, (ii) notifies PFG in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the same from becoming a Lien upon any of the Collateral that
is other than a Permitted Lien.  Borrower is unaware of any claims or
adjustments proposed for any of Borrower's prior Tax years which could result in
additional Tax becoming due and payable by Borrower.  Borrower has paid, and
shall continue to pay all amounts necessary to fund all pre­sent and future
pension, profit sharing and deferred com­pensation plans in accordance with
their terms, and Borrower has not and will not withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, in­cluding any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental Body.
 
3.10  Compliance with Law.  Borrower has, to its Knowledge, complied, and shall
comply and cause each Subsidiary to comply, in all material respects, with all
Non-trivial Legal Requirements applicable to Borrower and such Subsidiaries.
 
3.11  Litigation.  There is no claim, suit, litigation, proceeding or
investiga­tion pending or (to best of Borrower’s knowledge) threat­ened against
or affecting Borrower in any court or before any Governmental Body (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim or claims involving $1,000,000 or more in the aggregate.
 
3.12  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
 
3.13  No Default.  At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.
 
 
 

--------------------------------------------------------------------------------

 
3.14 Protection and Registration of Intellectual Property Rights.  Borrower owns
or otherwise holds the right to use all intellectual property rights, including,
without limitation, all patents, copyrights, trademarks, Domain Rights (as
defined below), trade secrets and computer software,  necessary for the conduct
of its business as currently conducted.  Borrower shall: (a) protect, defend and
maintain the validity and enforceability of its intellectual property, other
than intellectual property that is not material to Borrower’s business and that
Borrower has affirmatively determined not to maintain or to abandon; (b)
promptly advise PFG in writing of material infringements of its intellectual
property; and (c) not allow any intellectual property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without PFG’s
written consent.  If, before the Obligations have been paid and/or performed in
full, Borrower shall (i) adopt, use, acquire or apply for registration of any
trademark, service mark or trade name, (ii) apply for registration of any patent
or obtain any patent or patent application; (iii) create or acquire any
published or material unpublished works of authorship material to the business
that is or is to be registered with the U.S. Copyright Office or any non-U.S.
equivalent or other Governmental Body; or (iv) register or acquire any domain
name or domain name rights, then the provisions of Section 2.1 shall
automatically apply thereto, and Borrower shall use all commercially reasonable
efforts to give PFG advance written notice thereof and in any event shall
thereafter give PFG prompt written notice thereof (which for purposes hereof
shall be deemed to be not more than three (3) Business Days). Borrower shall
further provide PFG with all information and details relating to the foregoing
and take such further actions as PFG may reasonably request from time to time to
enable PFG to perfect or continue the perfection of PFG's interest in such
Collateral.
 
3.15  Domain Rights and Related Matters.  Borrower (a) owns all rights to domain
names and domain name rights that are material to Borrower’s business, free and
clear of any adverse rights or claims of any third party; (b) the information
provided in the Representations with respect to domain names and ownership
thereof, domain registry, domain servers, location and administrative contact
information, web hosting and related services and facilities (collectively,
“Domain Rights”) is materially accurate and complete and Borrower shall use
reasonable commercial efforts to promptly notify PFG of any material changes to
such information; (c) shall maintain all Domain Rights that it determines in its
business discretion are material to its business in full force and effect so
long as any Obligations remain outstanding; (d) shall, upon request of PFG,
notify such third parties (including domain registrars, hosting companies and
internet service providers) of PFG’s security interest in Borrower’s Domain
Rights; and (e) promptly advise PFG in writing of any disputes or infringements
of its Domain Rights; provided, however, that unless Borrower’s non-compliance
with the foregoing obligations would have a material adverse effect on
Borrower’s business taken as a whole, Borrower’s failure to comply with the
foregoing obligations shall not, alone, give rise to an Event of Default under
this Agreement unless such failure is not cured within ninety (90) days of the
earlier of Borrower’s Knowledge of such failure and PFG’s notice thereof.
 
3.16 Conversion Stock
 
(a) The shares of Comverge Common Stock issuable upon conversion of the Notes
(the “Conversion Stock”) have been duly and validly reserved for issuance. The
Conversion Stock, when issued upon conversion of Notes, will be validly
authorized, issued and fully paid. The issuance and delivery of the Conversion
Stock is not subject to preemptive or any similar rights of the stockholders of
Borrower (which have not been duly waived) or any Liens, except for restrictions
on transfer provided for herein or under applicable federal and state securities
laws and restrictions created by PFG. The Conversion Stock will be issued
without any legends other than the Securities Act legend in the form set forth
in the Note, until such time as it is removed pursuant to the provisions hereof.
 
(b) The capitalization of Borrower provided to PFG as part of the
Representations is accurate and complete as of the date hereof in all material
respects.
 
(c) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority or other person or entity is required on the part of Borrower in
connection with the execution, delivery and performance of this Agreement or the
issuance, sale and delivery of the Conversion Stock, except (i) such filings as
shall have been made prior to and shall be effective on and as of the date
hereof, (ii) notice filings required pursuant to applicable state securities
laws on or after the date hereof, and (iii) filings necessary to perfect
security interests of PFG. All stockholder consents required in connection with
conversion of Notes and issuance of the Conversion Stock have either been
obtained by Borrower or no such consents are required.
 
(d) Borrower shall maintain authorized but unissued Common Stock in number
sufficient to accommodate the conversion of all Notes outstanding at any time
and from time to time upon Optional or Mandatory Conversion.
 
(e) Assuming the accuracy of the representations and warranties of PFG contained
in Exhibit D hereof, the offer, sale and issuance of the Notes are, and the
Conversion Stock upon conversion thereof will be, exempt from the registration
requirements of the Securities Act and from the registration and qualification
requirements of applicable state securities laws.  Neither the Company nor any
agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of such securities to any
person or persons so as to bring the sale of the Notes and issuance of
Conversion Stock upon conversion thereof by the Company within the registration
provisions of the Securities Act.
 
(f) Comverge is and will remain subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act and (i) has filed and will timely file all
required reports under Section 13 or 15(d) of the Exchange Act, as applicable,
during the 12 months preceding the initial issuance of any Notes, other than
Form 8-K reports; and (ii) has submitted and will timely submit electronically
and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T,
during the 12 months preceding such sale (a “Reporting Issuer”).
 
 
 

--------------------------------------------------------------------------------

 
(g) The Conversion Stock issuable upon conversion of the Notes has been, and so
long as any Loans are outstanding will be, authorized for quotation on The
Nasdaq Global Market (the “NasdaqGM”).  Any filings required by such market,
including, without limitation, the Financial Industry Regulatory Authority
(“FINRA”) shall be timely made and any required authorizations or approvals for
the entry into this Agreement and the consummation of the transactions
contemplated herein, including, without limitation, the issuance of the
Conversion Stock, have been obtained.
 
(h)  Unless required to do so by Special Request under Section 6 of the
Schedule, Borrower shall not at any time provide PFG with any material nonpublic
information and will publicly disclose the terms of this Agreement on Form 8-K
under the Exchange Act (including it as an exhibit thereto only if Borrower
deems it required under applicable law) promptly following the date hereof;
provided, if applicable, that Borrower makes no representation or warranty with
respect to any information provided to Borrower in writing pursuant to a Special
Request.
 
(i) Borrower has not and shall not pay any commission or other remuneration
either directly or indirectly for soliciting the conversion of any Notes.
 
(j) Borrower has not and shall not engage any placement agent, finder or broker
dealer in connection with the offer and sale of the Notes and the Conversion
Stock.
 
(k) neither Borrower nor any of its predecessors or affiliates has been subject
to any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining such person for a failure to
comply with Regulation D under the Securities Act and Borrower shall comply in
all respects with Regulation D in connection with any future securities
offerings made in reliance on Regulation D.
 
(l) neither Borrower nor any person acting on its behalf has used or will use
any form of general solicitation or general advertising in connection with the
offer or sale of the Notes or the Conversion Stock.
 
 
4.  ADDITIONAL DUTIES OF BORROWER.
 
Borrower will at all times comply with all of the following covenants throughout
the term of this Agreement and until the End Date:
 
4.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
 
4.2.  Remittance of Proceeds. Subject to the rights of the Senior Lender under
the Subordination Agreement, all proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to PFG in the original form
in which re­ceived by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations in such order as PFG shall
determine; pro­vided that, if no Default or Event of Default has occurred and is
continuing, Borrower shall not be obligated to remit to PFG (i) the proceeds of
Accounts arising in the ordinary course of business, or (ii) the pro­ceeds of
the sale of worn out or obsolete Equipment dis­posed of by Borrower in good
faith in an arm’s length transaction for reasonably equivalent consideration, or
(iii) in connection with Permitted Liens and Permitted Investments.  Borrower
agrees that it will not commingle proceeds of Collateral (other than those
described in subclauses (i), (ii) and (iii) above) with any of Borrower's other
funds or property, but will hold such proceeds separate and apart from such
other funds and property and in an express trust for PFG, except as set forth
above, and subject to the rights of the Senior Lender under the Subordination
Agreement. PFG may, in its good faith business judgment, require that all
proceeds of Collateral be de­posited by Borrower into a lockbox account, or such
other "blocked account" as PFG may specify, pursuant to a blocked account
agreement in such form as PFG may specify in its good faith business
judgment.  Nothing in this Section limits the restrictions on disposi­tion of
Collateral set forth elsewhere in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
4.3  Insurance.  Borrower shall keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location
and as PFG may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to PFG in its reasonable
discretion. PFG hereby confirms that Borrower’s insurance in effect on the
Effective Date is acceptable to PFG as of the Effective Date. All property
policies shall have a lender’s loss payable endorsement showing PFG as a lender
loss payee and waive subrogation against PFG, and all liability policies shall
show, or have endorsements showing, PFG as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall give PFG at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At PFG’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at PFG’s option, be payable to PFG on
account of the Obligations. If Borrower fails to obtain insurance as required
under this Section 4.3 or to pay any amount or furnish any required proof of
payment to third persons and PFG, and provided that Senior Lender has not
already obtained such insurance or paid such amounts, PFG may make all or part
of such payment or obtain such insurance policies required in this Section 4.3,
and take any action under the policies PFG deems prudent.
 
4.4  Reports.  Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.
 
4.5  Access to Collateral, Books and Records.  At rea­sonable times, and on
three (3) Business Day’s notice, PFG, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower's books and
records. The foregoing inspections and audits shall be at Borrower’s expense and
the charge therefor shall be $850 per person per day (or such higher amount as
shall repre­sent PFG’s then current standard charge for the same), plus
reasonable out-of-pocket expenses, not to exceed $8,000 per annual audit of the
Collateral.  Notwithstanding the foregoing, if no Default or Event of Default
has occurred and is continuing, PFG shall be entitled to no more than one such
inspection at Borrower’s expense during any 12-month period.  Borrower shall not
be required to disclose to PFG any document or information (i) where disclosure
is prohibited by applicable law or any agreement binding on Borrower, or (ii) is
subject to attorney-client or similar privilege or constitutes attorney work
product.  If Borrower is withholding any information under the preceding
sentence, it shall so advise PFG in writing, giving PFG a general description of
the nature of the information withheld.
 
4.6  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without PFG's prior written consent (which shall be a matter of its
good faith business judgment and shall be conditioned on Borrower then being in
compliance with the terms of this Agreement), do any of the following:  
 
(i) merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, provided that a Subsidiary may merge or consolidate
into another Subsidiary or into any Borrower, and a Borrower may merge or
consolidate into another Borrower;
 
(ii) make any Investments other than Permitted Investments;
 
(iii) engage in any material line of business other than those lines of business
conducted by Borrower and its Subsidiaries on the date hereof and any business
reasonably related, complementary or incidental thereto or reasonable extensions
thereof;
 
(iv) Transfer any Collateral, or permit any of its Subsidiaries to Transfer, all
or any part of its business or property   (including without limitation the sale
or transfer of Collateral which is then leased back by Borrower), except for
Transfers (A) of finished Inventory in the ordinary course of Borrower's
business, (B) worn-out, obsolete or unneeded Equipment in the ordinary course of
business, (C) in connection with the making of Permitted Investments and the
granting of Permitted Liens, (D) in connection with the non-exclusive licensing
of Intellectual Property in the ordinary course of business, and (E) in the
ordinary course of business for reasonably equivalent consideration;
 
 
 

--------------------------------------------------------------------------------

 
(v) other than in the ordinary course of business, store any Inventory or other
Collateral with any ware­houseman or other third party with an aggregate value
for any third party in excess of $500,000, unless there is in place a bailee
agreement in such form as PFG shall specify in its good faith business judgment;
 
(vi) create, assume, be liable for or incur any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness;
 
(vii) pay or declare any dividends or make any distribution or payment or
redeem, retire or purchase any of its capital stock other than Permitted
Distributions;
 
(viii) enter into any transaction or series of related transactions in which the
stockholders of any Borrower who were not stockholders immediately prior to the
first such transaction own more than 49% of the voting stock of such Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of such Borrower’s equity securities in a
public offering or to venture capital investors so long as such Borrower
identifies to PFG the venture capital investors prior to the closing of the
transaction);
 
(ix) create, incur, allow, or suffer any Lien on any of its property, or assign
or convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the First-Priority security interest granted
here, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of PFG) with any Person which directly or indirectly
prohibits or has the effect of prohibiting any Borrower from assigning,
mortgaging, pledging, granting a security interest in or upon or encumbering any
of such Borrower’s intellectual property, except as is otherwise permitted in
Section 4.6(iv) and the definition of “Permitted Lien” herein;  
 
(x) without at least ten (10) days prior written notice to PFG: (1) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than $10,000 in Borrower’s assets or property,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, (5) conduct business under any
other name not set forth in the Representations, as updated by Borrower from
time to time, (6) move any Non-trivial part of the Collateral to a location
other than Borrower’s Address or the locations set forth in the Representations,
or (7) change any organizational number (if any) assigned by its jurisdiction of
organization;
 
(xi) directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of any Borrower, except for transactions that are
in the ordinary course of such Borrower’s business, upon fair and reasonable
terms that are no less favorable to such Borrower than would be obtained in an
arm’s length transaction with a non-affiliated party;
 
(xii) cause or permit any Dormant Group Member to conduct any active business or
hold any Non-Trivial assets (other than the Equity Interests of a Subsidiary
which have been pledged to PFG as security for Obligations) or Collateral,
without at least thirty (30) days advance written notice to PFG and the
opportunity during and after such period for PFG to lodge and perfect a security
interest and lien in such assets or Collateral; or
 
(xiii) liquidate or dissolve or elect to liquidate or dissolve, except as
provided in Section 4.6(i), above.
 
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transac­tion.  
 
 
 

--------------------------------------------------------------------------------

 
4.7  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with re­spect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
 
4.8  Changes.  Borrower agrees to promptly notify PFG in writing of any changes
in the information set forth in the Representations.
 
4.9  Current Public Information.  At all times during the term of this Agreement
and so long as PFG beneficially owns any Notes or Conversion Stock, Borrower
shall be and remain a Reporting Issuer.  
 
4.10 Listing.  At all times during the term of this Agreement and so long as PFG
beneficially owns any Notes or Conversion Stock, Borrower shall cause the common
stock to be authorized for quotation on the NasdaqGM.
 
4.11  Legends.  Borrower shall remove any restrictive securities legends on each
Note and/or Conversion Stock resulting from conversion of each Note six (6)
months following the issuance of each such Note.  The foregoing six (6) month
period  for any Conversion Stock shall commence on the issue date of the Note
from which such Conversion Stock is converted.
 
4.12 Notice of Default under Senior Loan Documents.  Borrower shall provide
prompt notice (and in no event later than three (3) Business Days notice) of any
default under the Senior Loan Documents, regardless of the applicability of any
Senior Lender forbearance, waiver of default or extension of time or cure
period.
 
4.13  Further Assurances.  Borrower agrees, at its ex­pense, on request by PFG,
to execute all documents and take all actions, as PFG, may, in its good faith
reasonable business judgment, deem neces­sary or useful in order to perfect and
maintain PFG's perfected First-Priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
5.  TERM; SURVIVAL OF OBLIGATIONS.
 
5.1  Maturity Date.  This Agreement shall continue in effect until End Date,
subject to Sections 5.2, 5.3 and 5.4, below.
 
5.2  Early Termination.  PFG’s commitment to make additional Loans under this
Agreement may be terminated prior to the Maturity Date by PFG at any time after
the occurrence and during the continuance of an Event of Default, without
notice, effective immediately.  On any earlier effective date of termination,
Borrower shall pay and perform in full all Obligations, whether evidenced by
installment notes or otherwise, and whether or not all or any part of such
Obligations are otherwise are then due and payable. This Agreement may be
termi­nated prior to the Maturity Date as follows:  (i) if expressly permitted
in the Schedule, by Borrower, effective three Business Days after written notice
of termination is given to PFG; or (ii) by PFG at any time after the occurrence
and during the continuance of an Event of Default, without notice, effective
immediately.  This Agreement is not prepayable by Borrower at any time without
PFG’s consent in its absolute discretion. PFG may condition its consent on
Borrower’s payment of fee or otherwise.
 
5.3  Payment of Obligations.  On the Maturity Date set forth on the Schedule
(the Maturity Date or on any earlier effective date of termination, Borrower
shall pay and perform in full all Obligations, whether evidenced by installment
notes or otherwise, and whether or not all or any part of such Obligations are
otherwise then due and payable. Notwithstanding any termination of this
Agreement, all of PFG's security interests in all of the Collateral and all of
the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; pro­vided
that PFG may, in its sole discretion, refuse to make any further Loans after
termination.  No termination shall in any way affect or impair any right or
remedy of PFG, nor shall any such termination re­lieve Borrower of any
Obligation to PFG, until all of the Obligations have been paid and performed in
full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, PFG shall promptly terminate its financing
statements with respect to the Borrower and de­liver to Borrower such other
documents as may be required to fully terminate PFG's security interests.
 
5.4  Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, the obligations of Borrower under Sections 3.6,
3.7, 3.8, 3.16,  4.7, 4.9 and 4.11 shall survive the termination of this
Agreement until PFG no longer owns any Conversion Stock, and the obligations of
PFG under Section 8.1 shall survive termination of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
6.  EVENTS OF DEFAULT AND REMEDIES.
 
6.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” un­der this Agreement, and Borrower shall give
PFG im­mediate written notice thereof:
 
(a) Any warranty, represen­tation, statement, report or certificate made or
delivered to PFG by Borrower or any of Borrower's officers, em­ployees or
agents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or
 
(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three (3) Business Days after the date due; or
 
(c) Borrower (i) shall fail to comply with any of the financial covenants set
forth in the Schedule, or (ii) shall breach any of the provisions of Section 4.6
hereof, or (iii) shall fail to perform any other non-monetary Obligation which
by its nature cannot be cured, or (iv) shall fail to permit PFG to conduct an
inspection or audit as provided in Section 4.5 hereof or (v) shall fail to
provide PFG with a Report under Section 6 of the Schedule within five (5)
Business Days after the date due; or
 
(d) Borrower shall fail to per­form any other non-monetary Obligation, which
failure is not cured within the earlier to occur of a cure period specified in
this Agreement for such non-monetary Obligation and ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within such period or cannot after diligent demonstrated attempts by
Borrower be cured within such cure period, and such default is likely to be
cured within a reasonable time (as determined in PFG’s good faith business
discretion), then Borrower shall have an additional period (which shall not in
any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default; and provided, further, for the avoidance of doubt,
non-monetary Obligations are deemed to include Borrower’s representations,
warranties and covenants under Section 3.16 hereof; or
 
(e) any levy, assessment, attachment or seizure is made on all or any part of
the Collateral which is not cured within ten (10) days af­ter the occurrence of
the same, or any Lien (other than a Permitted Lien) is made on all or any part
of the Collateral which is not cured within ten (10) days af­ter the occurrence
of the same; or one or more judgments, orders or decrees for the payment of
money in an amount individually or in the aggregate of at least Five Hundred
Thousand Dollars($500,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against any Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Loans will be made prior to the satisfaction, vacation, or stay of such
judgment, order of decree); or
 
 
 

--------------------------------------------------------------------------------

 
(f) there is a default in any agreement to which Borrower is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of One Million Dollars ($1,000,000) or that could have a
material adverse effect on the business of Comverge, Enerwise or PES or on the
business of Borrower taken as a whole; or
 
(g) insolvency of Borrower, or inability of Borrower to pay its debts (including
trade debts) as they become due,; or appointment of a receiver, trustee or
custo­dian, for all or any part of the property of, assignment for the benefit
of creditors by, or the commencement of any proceeding by Borrower under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any juris­diction, now or in the
future in effect; or
 
(h) the com­mencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganiza­tion, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any juris­diction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or
 
(i) revocation or termination of, or limita­tion or denial of liability upon,
any guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or
 
(j) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or
 
(k) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordina­tion
agreement; or
 
(l) a default or breach shall occur under any other Loan Document, which default
or breach shall be continuing after the later of any applicable expressly
specified cure period or ten (10) days; or
 
(m) Borrower shall fail to timely issue Conversion Stock to PFG under Section
1(b) of the Schedule; or
 
(n) a Material Adverse Change shall occur; or
 
(o) become an “investment company” or a company controlled by an investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Loans for that purpose, fail to meet
the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on the
business of Borrower and its Subsidiaries taken as a whole, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect, any present pension, profit sharing
and deferred compensation plan which could reasonably be expected to result in
any liability of any Borrower, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other government agency.  
 
PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.  
 
 
 

--------------------------------------------------------------------------------

 
6.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, PFG, at its option, and without notice or demand of any kind (all of
which are hereby expressly waived by Borrower), may do any one or more of the
following, subject to the rights of the Senior Lender: (a) Cease making Loans or
other­wise extending credit to Borrower under this Agreement or any other Loan
Document; (b) Accelerate and de­clare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any de­ferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation; (c) Take posses­sion of any or all of the Collateral wherever it may
be found, and for that purpose Borrower hereby authorizes PFG without judicial
process to enter onto any of Borrower's premises without interference to search
for, take possession of, keep, store, or remove any of the Collateral, and
remain on the premises or cause a custo­dian to remain on the premises in
exclusive control thereof, without charge for so long as PFG deems it necessary,
in its good faith business judgment, in order to complete the enforcement of its
rights under this Agreement or any other agreement; provided, however, that
should PFG seek to take posses­sion of any of the Collateral by court process,
Borrower hereby irrevocably waives: (i) any bond and any surety or security
relating thereto required by any statute, court rule or otherwise as an incident
to such possession; (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof; and (iii) any requirement that
PFG retain possession of, and not dis­pose of, any such Collateral until after
trial or final judg­ment; (d) Require Borrower to assemble any or all of the
Collateral and make it available to PFG at places desig­nated by PFG which are
reasonably convenient to PFG and Borrower, and to remove the Collateral to such
locations as PFG may deem advisable; (e) Complete the processing, manufacturing
or repair of any Collateral prior to a disposition thereof and, for such purpose
and for the purpose of removal, PFG shall have the right to use Borrower's
premises, vehicles, hoists, lifts, cranes, and other Equip­ment and all other
property without charge; (f) Sell, lease or otherwise dispose of any of the
Collateral, in its condi­tion at the time PFG obtains possession of it or after
further manufacturing, processing or repair, at one or more public and/or
private sales, in lots or in bulk, for cash, ex­change or other property, or on
credit, and to adjourn any such sale from time to time without notice other than
oral announcement at the time scheduled for sale.  PFG shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as PFG deems reasonable, or on PFG's premises, or elsewhere and the
Collateral need not be located at the place of dis­position.  PFG may directly
or through any affiliated company purchase or lease any Collateral at any such
pub­lic disposition, and if permissible under applicable law, at any private
disposition.  Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connec­tion therewith, Borrower irrevocably authorizes PFG to endorse or sign
Borrower's name on all collections, receipts, instruments and other documents,
to take posses­sion of and open mail addressed to Borrower and remove therefrom
payments made with respect to any item of the Collateral or proceeds thereof,
and, in PFG's good faith business judgment, to grant extensions of time to pay,
compromise claims and settle Accounts and the like for less than face value; (h)
Exercise any and all rights under any present or future Control Agreements
relating to Deposit Accounts or Investment Property; and (i) Demand and receive
possession of any of Borrower's federal and state income tax returns and the
books and records utilized in the preparation thereof or re­ferring
thereto.  All reasonable attorneys' fees, expenses, costs, liabilities and
obligations incurred by PFG with respect to the foregoing shall be added to and
become part of the Obligations, shall be due on demand, and shall bear interest
at a rate equal to the highest interest rate applicable to any of the
Obligations.  Without limiting any of PFG's rights and remedies, from and after
the occurrence and during the continuance of any Event of Default, the interest
rate applicable to the Obligations shall be increased by four percent (4%) per
annum (the “Default Rate”).
 
6.3  Standards for Determining Commercial Reasonableness.  Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclu­sively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten (10) days prior to the sale, and, in the case of a public sale, notice of
the sale is published at least five days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by PFG, with or without the Collateral
being present; (iv) The sale commences at any time between 8:00 a.m. and 6:00
p.m.;  (v) Payment of the purchase price in cash or by cashier’s check or wire
transfer is required; (vi) With respect to any sale of any of the Collateral,
PFG may (but is not obligated to) direct any prospective purchaser to ascertain
directly from Borrower any and all information concerning the same.  PFG shall
be free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.
 
 
 

--------------------------------------------------------------------------------

 
6.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, but in all
cases subject to the rights of the Senior Lender, Borrower grants to PFG an
irrevocable power of attorney coupled with an interest, authorizing and
permitting PFG (acting through any of its employees, attorneys or agents) at any
time, at its option, but without obligation, with or without notice to Borrower,
and at Borrower's expense, to do any or all of the following, in Borrower's name
or otherwise, but PFG agrees that if it exercises any right hereunder, it will
do so in good faith and in a commercially reasonable manner and in all cases
subject to the rights of the Senior Lender;  (a) Execute on behalf of Borrower
any docu­ments that PFG may, in its good faith business judgment, deem
advis­able in order to perfect and maintain PFG's security in­terest in the
Collateral, or in order to exercise a right of Borrower or PFG, or in order to
fully consummate all the transactions contemplated under this Agreement, and all
other Loan Documents; (b) Execute on behalf of Borrower, any invoices relating
to any Account, any draft against any Account Debtor and any notice to any
Account Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic's, materialman's or other Lien, or assignment or satisfaction of
mechanic's, materialman's or other Lien; (c) Take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; en­dorse the name
of Borrower upon any instruments, or doc­uments, evidence of payment or
Collateral that may come into PFG's possession; (d) Endorse all checks and other
forms of remittances received by PFG; (e) Pay, contest or settle any Lien on any
of the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; (f) Grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith; (g)
Pay any sums required on account of Borrower's taxes or to secure the release of
any Liens therefor, or both; (h) Settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) Instruct any third party having custody or con­trol of any books
or records belonging to, or relating to, Borrower to give PFG the same rights of
access and other rights with respect thereto as PFG has under this Agreement;
(j) Execute on behalf of Borrower and file in Borrower’s name such documents and
instruments as may be necessary or appropriate to effect the transfer of Domain
Rights, domain names, domain registry administrative contacts and domain and
website hosting services into the name of PFG or its designees, and (k) Take any
action or pay any sum re­quired of Borrower pursuant to this Agreement and any
other Loan Documents.  Any and all reasonable sums paid and any and all
reasonable costs, expenses, lia­bilities, obligations and attorneys' fees
incurred by PFG with respect to the foregoing shall be added to and become part
of the Obligations, shall be payable on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the
Obligations.  In no event shall PFG's rights under the foregoing power of
attorney or any of PFG's other rights under this Agreement be deemed to indicate
that PFG is in control of the busi­ness, management or properties of Borrower.
 
6.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency.  If, PFG, in its good faith business judgment,
directly or indirectly en­ters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.
 
6.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party un­der the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from sub­sequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and ef­fect until all
of the Obligations have been fully paid and performed.
 
 
 
 

--------------------------------------------------------------------------------

 
7. DEFINITIONS.  As used in this Agreement, the fol­lowing terms have the
following meanings:
 
“Account Debtor” means the obligor on an Account.
 
“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all Accounts Receivable and other sums
owing to Borrower.
 
“Accounts Receivable” means, at any time, Borrower’s net GAAP accounts due from
others (other than other Borrowers and Subsidiaries) for the sale of goods and
rendition of services in Borrower’s business.
 
“Adjusted Quick Ratio” means (i) (A) Cash with Senior Lender, plus (B) Accounts
Receivable, plus (C) without duplication for amounts included in clause (B),
Unbilled Accounts Receivable, divided by (ii) Current Liabilities less Deferred
Revenues that are required to be recognized as Revenues within one (1) year of
the date of measurement.  
 
“Affiliate” means, with respect to Borrower, a Person that, directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, such Borrower.
 
“Borrower’s Books” are all of Borrower’s books and records including ledgers,
federal and state tax returns, records regarding each Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrower Regulatory Issue” means, to the extent it adversely affects PFG’s
ability to freely sell Conversion Stock as contemplated in this Agreement, and
whether or not the same would also constitute a Default under this Agreement, a
failure or inability of Borrower to timely file public reports as required in
Section 3.16, whether due to a need to restate financial statements or
otherwise, a failure or inability to remain listed on the NasdaqGM and any
similar regulatory matter arising in respect of Borrower’s business.
 
 “Business Day” means a day on which PFG is open for business.
 
“Cash” means unrestricted and unencumbered (except for the Liens of PFG and the
Senior Lender) cash or cash equivalents in deposit accounts or investment
accounts for which there is in effect a deposit account Control Agreement among
Borrower, PFG and the depositary institution in respect of such accounts, unless
the requirement for a deposit account Control Agreement has been waived by PFG.
 
“Cash with Senior Lender” means Cash and Cash Equivalents with the Senior Lender
in accounts over which PFG has a Control Agreement in effect.
 
 
 

--------------------------------------------------------------------------------

 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than two (2) years from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group of Moody’s Investors Service, Inc.; (c) certificates of deposit with the
Senior Lender (or if there is no Senior Lender, such financial institutions in
respect of which PFG has in effect a Control Agreement) issued maturing no more
than one (1) year after issue; and (d) money market funds at least ninety-five
percent (95%) of the assets of which constitute Cash Equivalents of the kinds
described in clauses (a) through (c) of this definition.
 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.
 
“Collateral” has the meaning set forth in Section 2 above.
 
“Collateral Account” is any Deposit Account, Securities Account or Commodity
Account.
 
“Commodity Account” is any “commodity account as defined in the Code with such
additions to such term as may hereafter be made.
 
“Compliance Certificate” means Borrower’s certification of its compliance with
the terms and conditions of this Agreement and such other matters as PFG may
require to be addressed in such certificate, in the form as initially set forth
as Exhibit B hereto, as such form may be amended from time to time upon advance
notice from PFG.
 
“Constitutional Document” means in relation to any Borrower, such Borrower’s
articles of incorporation or association, certificate of incorporation or
formation, by-laws, operating agreement, partnership agreement or certificate of
partnership or other or other document or instrument required or customary in
such Borrower’s jurisdiction of formation, principal place of business or
operation, including such Borrower’s agreements with or among equity holders.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
 
“Control Agreement” means a written and duly executed agreement and/or notice
among PFG, Borrower and a depositary (together with any similar financial
institution, including a commodities or securities brokerage institution, a
“Bank”) in which the Bank acknowledges PFG’s security interest, lien and charge
over Borrower’s Deposit Accounts with such Bank and/or  has agreed to comply
with instructions originated by PFG directing disposition of the funds in the
deposit (or similar) account without further consent of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
“Current Liabilities” means all obligations and liabilities of Borrower expected
to mature within one (1) year.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 6.2.
 
“Deferred Revenues” are all amounts received or invoiced in advance of
performance under contracts and not yet recognized under GAAP as Revenue.
 
“Deposit Account” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, provided that such term shall exclude special bank accounts
established and secured in the ordinary course of business by agreement solely
for cash collateral for standby letters of credit or other financial assurance
requirements of Borrower’s customers.
 
“Dormant Group Member” means Borrower’s direct and indirect Subsidiaries,
Comverge 6D, Inc., a Delaware corporation, Comverge Energy Management, Inc., a
Texas corporation, Comverge Energy Partners, Ltd., a Texas limited partnership,
Comverge Utah, Inc., a Utah corporation, and Comverge South Africa, Ltd., a
South African company.
 
 “Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.
 
“Equity Interest(s)” means, in relation to the equity ownership of one Borrower
in any other Borrower or Group Member, the equity securities representing such
ownership, whether represented by corporate shares, limited liability interests,
partnership interests or any other legal indicia of ownership applicable to any
Group Member.
 
“Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.
 
“First-Priority” means, in relation to PFG’s security interest in Collateral, a
security interest that is prior to any other security interest, with the
exception of security interests corresponding to Permitted Liens that are
expressly stated to be senior in priority and payment to the security interests
of PFG, including without limitation, the security interest of the Senior
Lender.
 
“GAAP” means generally accepted accounting principles consistently applied.
 
 
 

--------------------------------------------------------------------------------

 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
 “good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.
 
“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, has been issued, granted,
given or otherwise made available by or under the authority of any Governmental
Body or pursuant to any Legal Requirement; or (b) right under any Contract with
any Governmental Body.
 
 “Governmental Body” means any: (a) nation, principality, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, unit,
body or Entity and any court or other tribunal); (d) multi-national organization
or body; or (e) individual, Entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature.
 
“Group Member” means each of the entities named as a Borrower in this Agreement,
and any direct and indirect Subsidiaries of any of them whether or not
specifically named as a Borrower in this Agreement, and the term “Group” means
all of the foregoing.
 
“including” means including (but not limited to).
 
“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
 “Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights as described in Section 3.15 hereof, (g)
computer software and computer software products; (h) designs and design rights;
(i) technology; (j) all claims for damages by way of past, present and future
infringement of any of the rights included above; and (k) all licenses or other
rights to use any property or rights of a type described above.
 
 
 

--------------------------------------------------------------------------------

 
 “Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
 
“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.
 
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
“Knowledge” or “best of knowledge” and words of similar import mean either (i)
the actual knowledge of any of Borrower’s executive officers, including Chief
Executive Officer, President, General Counsel, Chief Technology Officer (or
equivalent), Chief Financial Officer and Corporate Controller, or Borrower's
Vice Presidents supervising a business unit or division, or any persons
succeeding or performing the responsibilities of such identified positions, or
(ii) such knowledge as the persons in such identified positions would have
assuming (A) Borrower policies in accordance with generally-accepted norms of
corporate governance and (B) the actual exercise of reasonable diligence and
prudence by such persons in accordance with such policies.
 
“Legal Requirement” means any written local, municipal, foreign or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation that is, has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
 
“Lien” or “lien” means a claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property.
 
“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.
 
“Material Adverse Change” means any of the following (i) a material adverse
change in the business, operations, or condition (financial or otherwise) of
Comverge, Enerwise or PES, or in the business operations, or condition
(financial or otherwise) of the Borrowers taken as a whole; (ii) a material
impairment of the prospect of repayment of any portion of the Obligations; or
(iii) a material impairment of the value or priority of PFG’s Lien in the
Collateral; provided, however, that any impairment of goodwill or other
intangible assets of Borrower shall not be deemed to be a Material Adverse
Change.
 
“Net Worth” shall be construed in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
“Non-Overdue Monetary Obligations” means, at any time, the amount of monetary
Obligations other than principal Indebtedness owed by Borrower to PFG but not
then due, such as accrued and unpaid interest not yet due.
 
"Obligations" means all present and future Loans, ad­vances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, including obligations and covenants intended to survive the
termination of this Agreement, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives purchased or otherwise issued to PFG
from time to time, whether aris­ing from an extension of credit, opening of a
letter of credit, banker's acceptance, loan, guaranty, indemnifica­tion or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by PFG in Borrower's debts owing to
oth­ers), absolute or contingent, due or to become due, includ­ing, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, collateral monitoring fees, closing fees, facility
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents.
 
“Ordinary (or “ordinary”) course of business” and derivatives shall apply to an
action taken or an action required to be taken and not taken by or on behalf of
a Borrower. An action will not be deemed to have been taken in the “ordinary
course of business” unless: (a) such action is consistent with its past
practices (if such type of action has been taken in the past and, if not, such
action shall be deemed not in the ordinary course of business) and is similar in
nature and magnitude to actions customarily taken by it; (b) such action is
taken in accordance with sound and prudent business practices in its
jurisdiction of organization; and (c) such action is not required to be
authorized by its shareholders and does not require any other separate or
special authorization of any nature.
 
 “Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such terms as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
 
“Payment” means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower’s outstanding Obligations.
 
“Permitted Distributions” means:
 
(i) purchases of capital stock from current or former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) in any
fiscal year provided that at the time of such purchase no Default or Event of
Default has occurred and is continuing;
 
(ii) distributions or dividends consisting solely of Borrower’s capital stock;
 
(iii) purchases for value of any rights distributed in connection with any
stockholder rights plan;
 
(iv) purchases of capital stock or options to acquire such capital stock with
the proceeds received from a substantially concurrent issuance of capital stock
or convertible securities;
 
(v) purchases of capital stock pledged as collateral for loans to employees;
 
(vi) purchases of capital stock in connection with the exercise of stock
options, restricted stock or stock appreciation rights by way of cashless
exercise or in connection with the satisfaction of withholding tax obligations;
 
(vii) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations; and
 
(viii) the settlement or performance of such Person’s obligations under any
equity derivative transaction, option contract or similar transaction or
combination of transactions.
 
 
 

--------------------------------------------------------------------------------

 
 “Permitted Indebtedness” means:
 
(i) the Loans and other Obligations; and
 
(ii) Indebtedness existing on the date hereof and shown on Exhibit A hereto;
 
(iii) Subordinated Debt;
 
(iv) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;
 
(v) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
 
(vi) Indebtedness owing to Senior Lender not to exceed the Senior Debt Limit
specified in the Schedule;
 
(vii) Indebtedness secured by Permitted Liens;
 
(viii) Indebtedness of a Borrower to any other Borrower or to any Subsidiary and
Contingent Obligations of any Borrower or Subsidiary with respect to obligations
of any other Borrower (provided that the primary obligations are not prohibited
hereby), and Indebtedness of Subsidiaries to Borrower in an aggregate principal
amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) or any other
Subsidiary and Contingent Obligations of any Subsidiary with respect to
obligations of any other Subsidiary (provided that the primary obligations are
not prohibited hereby);
 
(ix) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $2,500,000 at any time outstanding, which
has been reported to PFG in writing, and, in the case of reimbursement
obligations to the Senior Lender in respect of letters of credit which do not
exceed the Senior Debt Limit (taking into account all other Indebtedness to
Senior Lender);
 
(x) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (i) through (ix) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon any Borrower or its Subsidiary, as the case
may be.
 
 “Permitted Investments” are:
 
(i) Investments (if any) shown on Exhibit A and existing on the date hereof;
 
(ii) Investments consisting of Cash Equivalents;
 
(iii) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrowers;
 
(iv) Investments consisting of deposit accounts in which PFG has a perfected
security interest;
 
(v) Investments of Subsidiaries in or to other Subsidiaries or any Borrower and
Investments by any Borrower in Subsidiaries; provided, however, that in no event
shall Investments by Borrower in non-Borrower Subsidiaries exceed $250,000 in
the aggregate in any calendar year; provided, however, on a one-time basis
during the term of this Agreement, Borrower may make an Investment of up to
$1,000,000 in a new non-U.S. Subsidiary without PFG consent;
 
 
 

--------------------------------------------------------------------------------

 
(vi) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by such Borrower’s Board of Directors;
 
(vii) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
 
(viii) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (ix) shall not
apply to Investments of any Borrower in any Subsidiary; and
 
(ix) Investments in one Borrower by another Borrower, so long as PFG has a
First-Priority full perfected security interest in the assets of such other
Borrower.
 
 “Permitted Liens” means the following:
 
(i) Liens existing as of the date hereof and specified in the Representations or
Liens arising under this Agreement and the other Loan Documents;
 
(ii) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which such
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
 
(iii) purchase money Liens (i) on Equipment acquired or held by Borrowers
incurred for financing the acquisition of the Equipment securing no more than
$250,000 in the aggregate amount outstanding, or (ii) existing on Equipment when
acquired, but only if the Lien is confined to the property and improvements and
the proceeds of the Equipment;
 
(iv) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $250,000 and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
 
(v) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
 
(vi) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (i) through (iii), but only if any such extension,
renewal or replacement Lien is limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(vii) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of such Borrower’s business, but only if the leases, subleases,
licenses and sublicenses do not prohibit granting PFG a security interest;
 
(viii) non-exclusive license of intellectual property granted to third parties
in the ordinary course of business;
 
 
 

--------------------------------------------------------------------------------

 
(ix) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default;
 
(x) Liens in favor of other financial institutions arising in connection with
Borrowers’ deposit and/or securities accounts held at such institutions,
provided that PFG has a perfected security interest in the amounts held in such
deposit and/or securities accounts;
 
(xi) additional Liens consented to in writing by PFG, which consent may be
withheld in its good faith business judgment. PFG will have the right to
require, as a condition to its consent under this subparagraph (xi), that the
holder of the additional Lien sign an intercreditor agreement in favor of PFG on
PFG’s then standard form, acknowledge that the security interest is subordinate
to the security interest in favor of PFG, and agree not to take any action to
enforce its subordinate security interest so long as any Obligations remain
outstanding, and that Borrower agrees that any uncured default in any obligation
secured by the subordinate security interest shall also constitute an Event of
Default under this Agreement;
 
(xii) security interests being terminated substantially concurrently with this
Agreement;
 
(xiii) Liens of materialmen, mechanics, warehousemen, carriers, or other similar
Liens arising in the ordinary course of business and securing obligations which
are not delinquent;
 
(xiv) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described above in clause (iii)
above, provided that any extension, renewal or replacement Lien is limited to
the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;
 
(xv) Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods;
 
(xvi) statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) securing
only customary charges and fees in connection with such accounts; and
 
(xvii) Liens in favor of Senior Lender securing an amount not in excess of the
Senior Debt Limit.  
 
 “Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organiza­tion, association, corporation, Governmental
Body, or any other entity.
 
“Prime Rate” means the rated quoted from time to time by Silicon Valley Bank as
its prime lending rate.
 
 
 

--------------------------------------------------------------------------------

 
“Qualifying Request” means a request under Sections 1.4 and 1.6 for borrowing
(by issue of Notes) within the requisite notice periods required under this
Agreement (including Sections 1(a)(i) and (ii) of the Schedule) that is within
the Credit Limit and the Facility Cap and is accompanied by such certificates,
documents and instruments as may be required under this Agreement or otherwise
reasonably required by PFG to confirm Borrower’s compliance with the Loan
Documents at the time of such request.
 
“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.
 
“Revenues” means revenues required to be recognized as such under GAAP.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Senior Debt Limit” has the meaning set forth in Section 8 of the Schedule.
 
“Senior Lender” has the meaning set forth in Section 8 of the Schedule.
 
“Senior Lender Subordinated Debt” means debt subordinated to the Senior Lender
under or in connection with the Senior Debt Documents and, for the avoidance of
doubt, includes monetary Obligations owing to PFG by Borrower.
 
"Special Request" in relation to Reports (Section 6 of the Schedule) means a PFG
written request for information other than information, reports and certificates
required to be delivered under the terms of Section 6 of the Schedule on a
scheduled periodic basis.
 
“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG (pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor), on terms acceptable to PFG in its
absolute discretion.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
 
“Tangible Net Worth” means, on any date, the consolidated Net Worth minus (a)
any amounts attributable to (i) goodwill, (ii) intangible items including
unamortized debt discount and expense, patents, trade and service marks and
names, copyrights and research and development expenses except prepaid expenses,
(iii) notes, accounts receivable and other obligations owing to Borrower from
its officers, plus (iv) Senior Lender Subordinated Debt.
 
“Tax” or “Taxes” means any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value-added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), that is, has been or may in
the future be (a) imposed, assessed or collected by or under the authority of
any Governmental Body, or (b) payable pursuant to any tax-sharing agreement or
similar contract.
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
 
 

--------------------------------------------------------------------------------

 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
 
“Transfer” or “transfer” means any conveyance, sale, lease, transfer or other
disposition.
 
“Trivial” and “Non-trivial” mean trivial and non-trivial, respectively, from the
perspective of a reasonable lender in  PFG’s position, as determined by PFG in
its good faith business discretion, and “Non-trivial” includes a lesser level of
significance that does the term “material.”
 
“Unbilled Accounts Receivable” means Accounts Receivable not yet invoiced by
Borrower.
 
Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
 
 
8.GENERAL PROVISIONS.
 
8.1  Confidentiality PFG agrees to use the same degree of care that it exercises
with respect to its own proprietary information, to maintain the confidentiality
of any and all proprietary, trade secret or confidential information provided to
or received by PFG from the Borrower, which indicates that it is confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that PFG may disclose
such information (i) to its officers, directors, employees, attorneys,
accountants, affiliates, participants, prospective participants, assignees and
prospective assignees, and such other Persons to whom PFG shall at any time be
required to make such disclosure in accordance with applicable law or legal
process, and (ii) in its good faith business judgment in connection with the
enforcement of its rights or remedies after an Event of Default, or in
connection with any dispute with Borrower or any other Person relating to
Borrower.  The confidentiality agreement in this Section supersedes any prior
confidentiality agreement of PFG relating to Borrower.
 
8.2  Interest Computation.  In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.
 
8.3 Payments. All Payments may be applied, and in PFG's good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.
 
8.4  Monthly Accountings.  PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and bind­ing on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of er­rors discovered by PFG), unless Borrower notifies PFG in
writing to the contrary within sixty 60 days after such account is rendered,
describing the nature of any al­leged errors or omissions.
 
 
 

--------------------------------------------------------------------------------

 
8.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt re­quested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), or by
electronic mail to the most recent electronic mail address for Borrower provided
for the chief financial officer or financial controller executing the
Representations (and if by electronic mail, with an electronic delivery and/or
read receipt), addressed to PFG or Borrower at the addresses shown in the
heading to this Agreement, in the Representations or at any other address
designated in writing by one party to the other party. All no­tices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expira­tion of one Business Day following delivery to the
private delivery service, or two Business Days following the de­posit thereof in
the United States mail, with postage pre­paid, or on the first business day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein.
 
    8.6  Severability.  Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.
 
    8.7  Integration.  This Agreement and such other written agreements,
documents and instruments as may be exe­cuted in connection herewith are the
final, entire and com­plete agreement between Borrower and PFG and super­sede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement.  There are
no oral under­standings, representations or agreements between the par­ties
which are not set forth in this Agreement or in other written agreements signed
by the parties in connection herewith.
 
8.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Borrower to strictly comply with any of the pro­visions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and re­ceive strict compliance therewith.  Any waiver of any de­fault shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Borrower.  Borrower waives demand,
protest, notice of protest and notice of de­fault or dishonor, notice of payment
and nonpayment, re­lease, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by PFG on which Borrower is or may in any way be liable, and
notice of any action taken by PFG, unless expressly required by this Agreement.
Borrower hereby agrees to indemnify PFG and its affiliates, subsidiaries,
parent, directors, officers, employees, agents, and attorneys, and to hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
reasonable attor­neys' fees), of every kind, which they may sustain or incur
based upon or arising out of any of the Obligations, or any relationship or
agreement between PFG and Borrower, or any other matter, relating to Borrower or
the Obligations; provided that this indemnity shall  not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.
 
8.9  No Liability for Ordinary Negligence.  Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, de­mands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct.
 
8.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
offi­cer of PFG.
 
 
 

--------------------------------------------------------------------------------

 
8.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.
 
8.12  Attorneys’ Fees and Costs.  Borrower shall reim­burse PFG for all
reasonable attorneys' fees and all fil­ing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by PFG, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys' fees and costs
PFG incurs in order to do the following: prepare, negotiate and administer the
Loan Documents and all present and future documents relating to the Loan
Documents; en­force, or seek to enforce, any of its rights; prosecute ac­tions
against, or defend actions by, Account Debtors; commence, intervene in, or
defend any action or proceed­ing; initiate any complaint to be relieved of the
automatic stay in bankruptcy; file or prosecute any probate claim, bankruptcy
claim, third-party claim, or other claim; exam­ine, audit, copy, and inspect any
of the Collateral or any of Borrower's books and records; protect, obtain
possession of, lease, dispose of, or otherwise enforce PFG’s secu­rity interest
in, the Collateral; and otherwise represent PFG in any litigation relating to
Borrower. If either PFG or Borrower files any lawsuit against the other
predicated on a breach of this Agreement, the prevailing party in such action
shall be entitled to recover its reason­able costs and attorneys' fees,
including (but not limited to) reasonable attorneys' fees and costs incurred in
the en­forcement of, execution upon or defense of any order, de­cree, award or
judgment.  All attorneys' fees and costs to which PFG may be entitled pursuant
to this Paragraph shall immediately become part of Borrower's Obligations, shall
be due on demand, and shall bear interest at a rate equal to the highest
interest rate applicable to any of the Obligations.
 
8.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or Transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void.  No consent by PFG to any assignment shall re­lease Borrower from its
liability for the Obligations.
 
8.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the re­lease of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower. Each Person included in the term
"Borrower" hereby covenants and agrees with PFG as follows: (i) The Obligations
include all present and future indebtedness, duties, obligations, and
liabilities under the Loan Documents, whether now existing or contemplated or
hereafter arising, of any one or more of the Borrower; (ii) Reference in this
Agreement and the other Loan Documents to Borrower or otherwise with respect to
any one or more of the Persons now or hereafter included in the definition of
"Borrower" shall mean each and every such Person and any one or more of such
Persons, jointly and severally, unless the context requires otherwise; (iii)
Each Person included in the term "Borrower" in the discretion of its respective
management is to agree among themselves as to the allocation of the benefits of
the proceeds of the Loans, provided, however, that each such Person shall be
deemed to have represented and warranted to PFG at the time of allocation that
each benefit and use of proceeds is permitted under this Agreement; and (iv) PFG
assumes no responsibility or liability for any errors, mistakes, and/or
discrepancies in the oral, telephonic, written or other transmissions of any
instructions, orders, requests and confirmations by any one or more of the
Persons included in the term "Borrower" in connection with any Loan or any other
transaction in connection with the provisions of this Agreement.
 
8.15 Inter-Company Debt, Contribution. Without implying any limitation on the
joint and several nature of the Obligations, PFG agrees that, notwithstanding
any other provision of this Agreement, the Persons included in the term
"Borrower" may create reasonable inter­company indebtedness between or among the
Persons included in the term "Borrower" with respect to the allocation of the
benefits and proceeds of the Loans under this Agreement. The Persons included in
the term "Borrower" agree among themselves, and PFG consents to that agreement,
that each such Person shall have rights of contribution from all of such Persons
to the extent such Person incurs Obligations in excess of the proceeds of the
Loans received by, or allocated to such Person. All such indebtedness and rights
shall be, and are hereby agreed by the Persons included in the term "Borrower"
to be, subordinate in priority and payment to the indefeasible repayment in full
in cash of the Obligations, and, unless PFG agrees in writing otherwise, shall
not be exercised or repaid in whole or in part until all of the Obligations have
been indefeasibly paid in full in cash. Each Person included in the term
"Borrower" agrees that all of such inter-company indebtedness and rights of
contribution are part of the Collateral and secure the Obligations. Each Person
included in the term "Borrower" hereby waives all rights of counter claim,
recoupment and offset between or among themselves arising on account of that
indebtedness and otherwise. No Person included in the term "Borrower" shall
evidence the inter-company indebtedness or rights of contribution by note or
other instrument, and shall not secure such indebtedness or rights of
contribution with any Lien or security.
 
 
 
 

--------------------------------------------------------------------------------

 
8.16 Integrated Borrower Group. Each Person included in the term "Borrower"
hereby represents and warrants to PFG that each of them will derive benefits,
directly and indirectly, from each Loan, both in their separate capacity and as
a member of the integrated group to which each such Person belongs and because
the successful operation of the integrated group is dependent upon the continued
successful performance of the functions of the integrated group as a whole,
because (i) the terms of the Loans provided under this Agreement are more
favorable than would otherwise would be obtainable by such Persons individually,
and (ii) the additional administrative and other costs and reduced flexibility
associated with individual loan arrangements which would otherwise be required
if obtainable would substantially reduce the value to such Persons of the Loans.
 
8.17 Primary Obligations. The obligations and liabilities of each Person
included in the term "Borrower" shall be primary, direct and immediate, shall
not be subject to any counterclaim, recoupment, set off, reduction or defense
based upon any claim that such Person may have against any one or more of the
other Persons included in the term "Borrower", PFG and/or any other guarantor
and shall not be conditional or contingent upon pursuit or enforcement by PFG of
any remedies it may have against Persons included in the term "Borrower" with
respect to this Agreement, or any of the other Loan Documents, whether pursuant
to the terms thereof or by operation of law. Without limiting the generality of
the foregoing, PFG shall not be required to make any demand upon any of the
Persons included in the term "Borrower", or to sell the Collateral or otherwise
pursue, enforce or exhaust its or their remedies against the Persons included in
the term "Borrower" or the Collateral either before, concurrently with or after
pursuing or enforcing its rights and remedies hereunder. Any one or more
successive or concurrent actions or proceedings may be brought against each
Person included in the term "Borrower", either in the same action, if any,
brought against any one or more of the Persons included in the term "Borrower"
or in separate actions or proceedings, as often as PFG may deem expedient or
advisable. Without limiting the foregoing, it is specifically understood that
any modification, limitation or discharge of any of the liabilities or
obligations of any one or more of the Persons included in the term "Borrower",
any other guarantor or any obligor under any of the Loan Documents, arising out
of, or by virtue of, any bankruptcy, arrangement, reorganization or similar
proceeding for relief of debtors under federal or state law initiated by or
against any one or more of the Persons included in the term "Borrower", in their
respective capacities as Borrower and guarantors under this Agreement, or under
any of the Loan Documents shall not modify, limit, lessen, reduce, impair,
discharge, or  otherwise affect the liability of any other Borrower under this
Agreement in any manner whatsoever, and this Agreement shall remain and continue
in full force and effect. It is the intent and purpose of this Agreement that
each Person included in the term "Borrower" shall and does hereby waive all
rights and benefits which might accrue to any other guarantor by reason of any
such proceeding, and the Persons included in the term "Borrower" agree that they
shall be liable for the full amount of the obligations and liabilities under
this Agreement regardless of, and irrespective to, any modification, limitation
or discharge of the liability of any one or more of the Persons included in the
term "Borrower", any other guarantor or any other obligor under any of the Loan
Documents, that may result from any such proceedings.
 
8.18  Limitation of Actions. Any claim or cause of action by Borrower against
PFG, its directors, officers, employees, agents, accountants or attorneys, based
upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, incurred,
done, omitted or suffered to be done by PFG, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year after the earlier to occur of
(i) the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based, or (ii) the date this Agreement is
terminated, and (b) the service of a summons and complaint on an officer of PFG,
or on any other person authorized to accept service on behalf of PFG, within
thirty (30) days thereafter.  Borrower agrees that such one-year period is a
reasonable and sufficient time for Borrower to investigate and act upon any such
claim or cause of action.  The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion.  This provision shall survive any termination of this Loan Agreement
or any other Loan Document.
 
8.19  Loan Monitoring.  At rea­sonable times and upon reasonable advance notice
to Borrower, PFG shall have the right to visit personally with Borrower up to
two (2) times per calendar year at its principal place of business or such other
location as the parties may mutually agree, for the purpose of meeting with
Borrower’s management in order to remain as up-to-date with Borrower’s business
as is practicable and to maintain best practices in terms of lender loan
monitoring and diligence. Reasonable out-of-pocket costs, including travel and
lodging for up to two PFG staff for one of such two visits shall be at
Borrower’s expense and reimbursed in the same manner as other PFG expenses under
this Agreement, provided, however, that so long as no Default has occurred and
is continuing, the annual aggregate of such costs together with any audit costs
under Section 4.5 shall not exceed the $8,000 cap specified in Section 4.5.
 
 
 

--------------------------------------------------------------------------------

 
8.20  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applica­ble paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise. In the construction and
interpretation of dollar thresholds within representations, warranties and
covenants (affirmative and negative) in this Agreement, unless otherwise
specified, the term “Borrower” means all Borrowers on an aggregate basis.
 
8.21  Correction of Loan Documents. PFG may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as PFG provides Borrowers with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction.  In the event of
such objection, such correction shall not be made except by an amendment signed
by both PFG and Borrower.
 
8.22  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California.  As a ma­terial part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and pro­ceedings relating directly or indirectly to this Agreement
shall, at PFG's option, be litigated in courts located within California, and
that the exclusive venue therefor shall be San Francisco County; (ii) consents
to the jurisdiction and venue of any such court and consents to service of
process in any such action or proceeding by personal de­livery or any other
method permitted by law; and (iii) waives any and all rights Borrower may have
to object to the jurisdiction of any such court, or to transfer or change the
venue of any such action or proceeding.
 
8.23  Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FU­TURE INSTRUMENT
OR AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG
OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the San Francisco County, California Superior Court)
appointed in accordance with Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in San Francisco
County, California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of Code of Civil Procedure §§ 638 through 645.1,
inclusive.  The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to the Code
of Civil Procedure § 644(a).  Nothing in this paragraph shall limit the right of
any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower:
Comverge, Inc.
By    /s/ Michael Picchi  
         Michael Picchi, Executive Vice President
By    /s/ Matthew Smith  
         Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH III, L.P.
 
By   /s/ Andrew Kahn   
 
Name:    Andrew Kahn   
 
Title: Manager, Partners for Growth III, LLC
Its General Partner
Borrower:
Comverge Giants, LLC
By    /s/ Michael Picchi  
Name:    Michael Picchi  
Title:   Vice President   
 
Borrower:
Public Energy Solutions, LLC
By    /s/ Michael Picchi  
Name:    Michael Picchi  
Title:   Vice President   
 
Borrower:
Public Energy Solutions NY, LLC
By  /s/ Michael Picchi   
Name:    Michael Picchi  
Title:     Vice President   
 
Borrower:
Clean Power Markets, Inc.
By   /s/ Michael Picchi   
        Michael Picchi, Vice President
By   /s/ Matthew Smith  
        Secretary or Ass't Secretary
Borrower:
Enerwise Global Technologies, Inc.
By   /s/ Michael Picchi   
       Michael Picchi, Vice President
By   /s/ Matthew Smith  
       Secretary or Ass't Secretary
Borrower:
Alternative Energy Resources, Inc.
By   /s/ Michael Picchi   
        Michael Picchi, Vice President
By   /s/ Matthew Smith  
Secretary or Ass't Secretary



 


 






 
 

--------------------------------------------------------------------------------

 




Partners For Growth
 
Schedule to
 
Loan and Security Agreement


Borrower:Comverge, Inc., a Delaware corporation (“Comverge”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Alternative Energy Resources, Inc., a Delaware corporation (“AER”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Enerwise Global Technologies, Inc., a Delaware corporation (“Enerwise”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Comverge Giants, LLC, a Delaware limited liability company (“Giants”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Public Energy Solutions, LLC, a New Jersey limited liability company
(“PES”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Public Energy Solutions NY, LLC, , a Delaware limited liability company
(“PESNY”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Borrower:Clean Power Markets, Inc., a Pennsylvania corporation (“CPM”)
Address:5390 Triangle Parkway, Suite 300, Norcross, GA 30092


Date:November 5, 2010
 
This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH III, L.P. and the above-Borrowers of even date.  
 
 
 
1.  LOAN (Section 1.1):

 
 

 
 
     (a)  Loan(s): The Loan shall consist of a term loan in the aggregate
principal amount $15,000,000 (the “Credit Limit”), which shall be disbursed upon
the later of the date hereof and the date the conditions set forth in Section 9
of this Schedule have been satisfied or, in PFG’s discretion, deferred as
conditions subsequent or waived (the “Funding Date”).

 
 
Initial Note: (i) On the Funding Date, Agent shall execute and deliver a Note in
the principal amount of $15,000,000 (the “Initial Note”).

 
 
 

--------------------------------------------------------------------------------

 
 
Subsequent Notes: (ii) After the Initial Note, Borrower may request new Loans by
issuing new Notes upon five (5) Business Days advance written notice to PFG
(upon the procedures specified in Section 1.4 of the Agreement), in minimum
increments of $250,000 (“Subsequent Notes”) in aggregate amount(s) that do not
exceed the lesser of (A) the principal amount of Loans converted under Sections
1(b) and 1(c) of this Schedule, and (B) such amounts that, when combined with
the principal amount of the Initial Note, do not exceed $20,000,000 in aggregate
principal Loaned under this Agreement (the “Facility Cap”); provided, further,
that  Borrower’s right to request Loans shall in all events shall terminate
thirty-six (36) months from the date of the Initial Note (such thirty-six month
period, the “Availability Period”). For example only, if one year from the date
hereof PFG were to convert $7,000,000 of the Initial Note under Section 1(b) of
this Schedule, Borrower could (subject to the other terms and conditions of this
Agreement) issue Subsequent Notes during the following 24-month period in a
maximum aggregate amount of $5,000,000.

 
 
Repayment: The principal amounts of the Notes shall accrue interest at the rates
set forth Section 2 of this Schedule and shall, regardless of the date of issue,
be repaid in full on the Maturity Date, unless previously converted, together
with accrued and unpaid interest and all other outstanding monetary Obligations.

 
 
Prepayment: Notes may not be prepaid by Borrower in whole or in part at any time
prior to the Maturity Date without PFG’s consent in its sole and absolute
discretion (it being acknowledged that the Loan conversion features negotiated
between the parties are a material part of the consideration for PFG making the
Loans).

 
 
Conversion Limits: Notwithstanding anything to the contrary set forth herein,
Borrower may not make any Loan request or effect any Mandatory Conversion if the
aggregate number of shares of Common Stock issuable upon conversion of the Notes
relating to such Loan request or subject to such mandatory conversion coupled
with the number of shares of Common Stock issued or issuable upon conversion of
all other Notes issued prior to the date thereof (whether or not such Notes
remain outstanding) exceeds 5,033,770 shares.

 
 
No Hedging: PFG agrees that while any Notes remain outstanding, PFG or its
affiliates shall not, without Agent’s consent (in its sole discretion)  engage
in any shorting activity related to the Borrower’s common stock, including short
sales, put options, or similar transactions.

 
 
 

--------------------------------------------------------------------------------

 
 
     (b) Optional Conversion: At any time prior to the Maturity Date, PFG may at
its option convert any Notes (or any parts thereof) into the common stock of
Borrower (an “Optional Conversion”) at the conversion price which shall be equal
to One Hundred Twenty Percent (120%) of the Market Price (as defined below) of
Borrower’s Common Stock) set forth in each applicable Note (the “Optional
Conversion Price”).  PFG may exercise its right to convert a Note or part
thereof by sending notice thereof via facsimile or electronic mail specifying
the Note(s) to be converted into Conversion Stock (a “Conversion Notice”).  The
date on which a Conversion Notice is sent to Borrower shall be a Conversion
Date. Pursuant to the terms of the Conversion Notice, Borrower will use its
reasonable best efforts to issue the Conversion Stock within two (2) business
days of the delivery of the Conversion Notice and in any event shall issue the
Conversion Stock within three (3) business days of the delivery of the
Conversion Notice.

 
 
     (c) Mandatory Conversion: Subject to PFG's reasonable determination that
each of the following terms, conditions and limitations have been met, Borrower
may at any time and from time to time upon three (3) Business Days’ notice
(each, a “Mandatory Conversion Notice”) effect a mandatory conversion of a Note
(such Borrower initiated conversion, a “Mandatory Conversion”):

 
 
(i) No Default or Event of Default may have occurred and be continuing at the
time of any notice of Mandatory Conversion;

 
 
(ii)  (A) The Conversion Stock issuable under a Mandatory Conversion must be
issued without a restrictive legend and be immediately and freely tradable by
PFG under Rule 144 of the Securities Act, and (B) PFG is not then and for the
preceding six months has not been subject to compliance with Section 16 of the
Exchange Act with respect to the Notes or Conversion Stock;

 
 
(iii) (A) For any Mandatory Conversion Notices issued and to be effective within
the first eighteen months from the date of the Initial Note, the Market Price of
the Common Stock on the date of the Mandatory Conversion Notice must be at least
twenty-five percent (25%) greater than the stated Conversion Price of the Note
being converted: and (B) for any Mandatory Conversion Notices issued and to be
effective eighteen months or later from the date of the Initial Note, the Market
Price of the common stock on the date of the Mandatory Conversion Notice must be
at least thirty-five percent (35%) greater than the stated Conversion Price of
the Note being converted (each of the Conversion Prices in clauses (A) and (B),
a “Mandatory Conversion Price”); and (C) provided, in each of clauses (A) and
(B), even though the relevant Market Price(s) would not permit a Mandatory
Conversion, Borrower may still effect a Mandatory Conversion by reducing the
Conversion Price at which such Notes are in fact converted to a price that
represents no less than a twenty-five percent (25%) discount (if clause (A) is
applicable) or thirty-five percent (35%) discount (if clause (B) is applicable)
to the Market Price, as necessary to satisfy the conditions set forth in clauses
(iii)(A) and (B) and effect a Mandatory Conversion;

 

 
(iv) The number of shares of Conversion Stock issuable upon a Mandatory
Conversion may not exceed fifty percent (50%) of the average daily trading
volume of Borrower’s Common Stock over the ten (10) trading days prior to any
Borrower Mandatory Conversion Notice;

 
 
(v) Not more than $1,000,000 in value of Notes may be converted at any one time
by Mandatory Conversion;

 
 
(vi) There shall be a minimum of five (5) trading days between Mandatory
Conversion Notices;

 
 
(vii) Accrued and unpaid interest on a Note to be converted shall be paid in
cash on the effective date of conversion;

 
 
(viii) the representations and warranties set forth in Section 3.16(h) of the
Agreement are true and correct other than the last proviso set forth in Section
3.16 therein;

 
 
(ix) Each Mandatory Conversion Notice shall include the relevant calculations
acceptable to Borrower to show that a Mandatory Conversion meets or will at the
effective date of conversion meet the foregoing requirements and shall be
certified by an executive officer with direct knowledge of the foregoing; and

 
 
(x) PFG may not have theretofore exercised its right to amortize the Loans under
Section 1(d), below.

 
 
The term “Market Price” shall mean the volume-weighted average closing price per
share of Borrower’s Common Stock for the ten (10) consecutive trading days prior
to the date of the Mandatory Conversion Notice or prior to the Initial Loan and
all additional Notes, as reasonably determined by PFG.  The term “Conversion
Stock” shall mean the shares of Borrower’s Common Stock issuable upon an
Optional or Mandatory Conversion.

 
 
 

--------------------------------------------------------------------------------

 
 
     (d) Amortization Right: If (A) Borrower should fail to maintain Minimum
Revenues (as defined below), measured as of the end of each calendar quarter, or
(B) a Borrower Regulatory Issue has occurred, PFG may elect to amortize all or
(at PFG’s sole option) part of the Loan, over a 36-month period from the date
such PFG election is made (the “Amortization Right”), which Amortization Right
must be exercised, if at all, not later than the twentieth (20th) Business Day
following the date PFG receives the Borrower report certifying compliance (or
failure to comply) with the Minimum Revenues Test and, if PFG so elects,
Borrower shall thereafter commence to make monthly payments of principal and
interest on all then outstanding Notes in accordance with an amortization
schedule that reflects an amortization of: (i) forty-five percent (45%) of
outstanding principal of Notes in the first twelve (12) months from such
election, (ii) thirty-five percent (35%) in the following twelve months from
such election and (iii) twenty percent (20%) in the remaining twelve (12) months
of such 36-month period notified at such time by PFG. PFG may suspend Borrower’s
obligation to make amortized payments at any time upon notice in its sole
discretion. If PFG at any time exercises the Amortization Right, PFG’s
obligation to make Loans to Borrower under Section 1(a) of this Schedule (other
than the initial Note) and Borrower’s right to request borrowings under this
Agreement shall terminate.

 
 
     Minimum Revenues Test:“Minimum Revenues” for purposes of this Amortization
Right (as distinct from the Financial Covenant set forth in Section 5 of this
Schedule), shall mean Borrower’s consolidated GAAP revenues (“Revenues”) on a
quarterly cumulative basis in no less than the amounts (represented in
thousands) and for the periods set forth below:

 



 

  Period        Minimum Revenues (000's)       Quarters Included     Q4-2010    
$ 118,807    
Q4-2010 plus actual Revenues for Q1-Q3-2010
    Q1-2011     $ 21,067     Q1-2011       Q2-2011     $ 43,586    
Q1-2011 and Q2-2011
    Q3-2011     $ 105,243    
Q1 through Q3-2011
    Q4-2011     $ 149,899    
Q1 through Q4-2011
 

 
 
For periods after Q4-2011, the full fiscal year Minimum cumulative Revenue
threshold shall not be less than ninety percent (90%) of the greater of (i) the
Revenues specified in Borrower’s Board-approved annual financial plan for each
fiscal year (“Annual Plan”), and one hundred twenty percent (120%) of the prior
fiscal year Annual Plan (the “Annual Plan Projected Revenues”). The relevant
percentages for each quarter of each fiscal year shall be set: (i) in the case
of each first and (on a cumulative basis with the first quarter) second quarter,
at eighty percent (80%) of Annual Plan Projected Revenues; and in the case of
third quarter (on a cumulative basis with the first and second quarters) and the
fourth quarter (on a cumulative basis with the first, second and third
quarters), at ninety percent (90%) of Annual Plan Projected Revenues. For
example only, if the Annual Plan Revenues were $100 for FY2011 and the FY2012
Annual Plan Projected Revenues showed projected Revenues of $110, the Annual
Plan Projected Revenues on which Minimum quarterly thresholds would be based
(for purposes of the Amortization Right) would be $120 for FY2012 and the
Minimum Revenues annual threshold would be $108 (90% of $120). The Q1-2012
Minimum Revenues threshold would be 80% of the (as adjusted) Annual Plan
Revenues for Q1-2012 and Q2-2012. The Q3-2012 and Q4-2012 Minimum Revenues
thresholds would each be 90% of the Annual Plan Projected Revenues for Q1
through Q3-2012 (in the case of the Q3-2012 threshold) and Q1 through Q4-2012
(in the case of the Q4-2010 threshold).

 
 
For the avoidance of doubt, Borrower’s failure to meet the Amortization Right
Minimum Revenues Test shall not (in the absence of any other Default) be deemed
a Default under the Loan Agreement.

 
 
     (e) Conditions to Each Note

 
           Issuance / Borrowing: As a condition to the issuance of each Note and
Loan, counsel to Borrower shall issue and deliver an opinion of counsel in favor
of PFG in the form appended as Exhibit E hereto to the effect that the Notes and
Conversion Stock (when issued under each Note) will be exempt from registration
under the Securities Act or that such Conversion Stock will be covered by an
existing registration of Borrower.





 
 

--------------------------------------------------------------------------------

 


 
2.  INTEREST.

 
 
Interest Rate (Section 1.2):

 
 
The Loan shall bear interest at a per annum rate equal to the rate quoted from
time to time the Prime Rate plus 2.5%, floating.



Interest shall be calculated on the basis of a 360-day year and a year of twelve
months of 30 days each for the actual number of days elapsed. Accrued interest
for each month shall be payable monthly, on the first day of each month for
interest accrued during the prior month.
 
 
3.  FEES (Section 1.3): 



 
Loan Fee: $300,000, payable concurrently herewith, less the amount of any
non-refundable due diligence fee paid to PFG under the terms of the term sheet
in respect of the Loan.

 
 
4.  MATURITY DATE (Section 5.1):

 
 November 5, 2015, regardless of the issue date of Notes.

 
 
5.  FINANCIAL COVENANTS (Section 4.1):

 
 Borrower shall comply with each of the following covenants.  Compliance shall
be determined as of the end of each month, except as otherwise specifically
provided below:

 



 
Minimum Tangible Net Worth: Borrower shall maintain a Tangible Net Worth of not
less than the amounts set forth below for each quarterly period, measured as of
the last day of each fiscal quarter, during the following periods:

 



 

   Period     TNW Minimum     
Closing through December 31, 2010
  $ 50,000,000    
March 31, 2011
  $ 45,000,000    
June 30, 2011
  $ 38,000,000    
September 30, 2011
  $ 40,000,000    
December 31, 2011
  $ 42,000,000  



 
Adjusted Quick Ratio: Borrower shall maintain an Adjusted Quick Ratio, measured
as of the last day of each month, of not less than (i) 1.50 to 1.00 from the
date hereof through June 30, 2011, and (ii) 1.25 to 1.00 from July 31, 2011
through December 31, 2011.

 
 
For periods after December 31, 2011, the Tangible Net Worth and Adjusted Quick
Ratio covenant thresholds shall be set by PFG and the Senior Lender in
consultation with Borrower, based upon Borrower’s Board-approved financial plan
for such future periods.

 



 
Amendment of Financial Covenants: PFG and Borrower each acknowledge their mutual
intention that the Financial Covenants specified in this Schedule Section 5
approximate those similar covenants to be in effect in the Senior Debt
Documents, an amendment of which is pending as at the date of this Agreement.
Without limiting the parties obligations under Sections 4.13 and 8.21 of the
Agreement, upon the availability of the Senior Debt Documents, as amended, this
Section 5 shall be amended to reflect as nearly as is practicable, the financial
covenants agreed between Borrower and the Senior Lender and, if such amendment
is not consummated within ten (10) Business Days from the date hereof, the
financial covenants above shall be set by PFG in consultation with Borrower so
as to approximate the existing Senior Lender financial covenants.



 
 
 

--------------------------------------------------------------------------------

 


 
6.  REPORTING.  (Section 4.4):

   
 
Subject to the proviso at the end of this Section, Borrower shall from time to
time provide PFG with the following:

 
(a)  
Compliance Certificates, at the time of each Loan request and monthly within 30
days after the end of each month, signed by the Chief Financial Officer of
Borrower, certifying as of the end of such month or at the time of such request
and the issuance of any Note, as applicable, that: (i) Borrower was in full
compliance with all of the terms and conditions of this Agreement and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as PFG shall then reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks, to the extent such check amounts are not included in
Borrower’s accounts payable, (ii) Borrower was in full compliance with all of
the terms and conditions of the Senior Loan Documents (without giving effect to
any Senior Lender forbearance or waiver), and (iii) the representation and
warranty set forth in Section 3.16(h) of the Agreement remains true and correct;
and

 
(b)  
Monthly notice as to the financial covenants from time to time being tested
under the Senior Loan Documents, together with copies of the compliance
certificate or other notice or other determination of such compliance sent to
the Senior Lender from time to time;

 
provided, however, if in the reasonable judgment of Borrower, any such reports
contain material non-public information, Borrower shall either not provide such
reports or shall redact portions thereof containing the information it
reasonably believes to be material and non-public and, in each case, shall
provide notice to PFG that does not disclose the underlying material non-public
information but does provide a reasonable description of the basis for
non-delivery or redaction. Notwithstanding the  foregoing, PFG may make a
Special Request for information that would otherwise not be provided by Borrower
or would be provided in redacted form.
 
(c)  
Copies of all reports and statements provided by Borrower to the Senior Lender,
but only upon Special Request from time to time of PFG.

 
                   7.  BORROWER INFORMATION:


 
Borrower represents and warrants that the information set forth in the
Representations and Warranties of each Borrower dated and effective as of
November 5, previously submitted to PFG (the “Representations”) is true and
correct as of the date hereof.





 
 

--------------------------------------------------------------------------------

 
 
8.  ADDITIONAL PROVISIONS



(a)  
Senior Lender.  

 
(1)  
Senior Lender.  As used herein, “Senior Lender” means Silicon Valley Bank, and
“Senior Debt Documents” means all present and future documents instruments and
agreements entered into between Borrower and Senior Lender or by third parties
relating to Borrower and Senior Lender.

 
(2)  
Senior Debt Limit.  Borrower shall not permit the total Indebtedness of Borrower
to Senior Lender to exceed $45,000,000 at any time outstanding, as may be
reduced by permanent reductions in principal indebtedness under Borrower’s
Senior Debt Documents for which the Senior Lender no longer is obliged to relend
(the “Senior Debt Limit”), including, but not limited to, monies borrowed by
Borrower, interest on loans due from Borrower, fees and expenses for which
Borrower is obligated, sums due from Borrower in connection with issuance of
commercial letters of credit, issuance of forward contracts for foreign exchange
reserve, and any other direct or indirect financial accommodation Senior Lender
may provide to Borrower).  

 
(3)  
Senior Loan Documents.  Borrower represents and warrants that it has provided
PFG with true and complete copies of all existing Senior Loan Documents, and
Borrower covenants that it will, in the future, provide PFG with true and
complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.

 
(4)  
Future Senior Lender. PFG agrees to subordinate its Liens to any senior lender
replacing the Senior Lender, so long as (i) such new senior lender accepts
substantially similar terms of subordination as are set forth in the
Subordination Agreement between PFG and the Senior Lender, (ii) the principal
amount senior to PFG is no greater than the Senior Debt Limit, and (iii) the
maturity date of such new senior lender loan documents is no earlier than the
maturity date(s) set forth in the Senior Debt Documents.

 
 
 

--------------------------------------------------------------------------------

 
(b)  
Deposit Accounts.  Concurrently, Borrower shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into Control
Agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’s security interest in said
Deposit Accounts, subject to the security interest of the Senior Lender.  Said
Control Agreements shall permit PFG, upon a Default, to exercise exclusive
control over said Deposit Accounts (subject to the rights of the Senior Lender).
Notwithstanding the foregoing, PFG shall not require a Control Agreement in
respect of (i) Borrower’s Deposit Account No. 2000041716759 with Wachovia Bank
so long as there is not at any time more than $50,000 in such account in the
aggregate; and (ii) Borrower’s Deposit Account No. 2000036982831 with Wachovia
Bank so long as, so long as it is used exclusively to hold cash Collateral
securing letters of credit in connection with Borrower’s business and, at
maturity or when no longer used for such purpose, the cash Collateral in such
account is deposited in an account in respect of which PFG has a Control
Agreement; and (3) Blackrock, so long as such account is used solely in
connection with employee stock option exercises under Borrower’s equity
incentive plan.

 
(c)  
Subordination of Inside Debt.  All present and future indebtedness of Borrower
to its officers, directors and shareholders (“Inside Debt”) shall, at all times,
be subordinated to the Obligations pursuant to a subordination agreement on
PFG’s standard form.  Borrower represents and warrants that there is no Inside
Debt presently outstanding, except as set forth in Exhibit A.  Prior to
incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to PFG a subordination
agreement on PFG’s standard form.

 
 
9.  CONDITIONS



In addition to any other conditions to the Loan set out in this Agreement, PFG
will not make the Loan until PFG shall have received, in form and substance
satisfactory to PFG, such documents, and completion of such other matters, as
PFG may reasonably deem necessary or appropriate, including that there shall be
no discovery of any facts or circumstances which would, as determined by PFG in
its sole discretion, negatively affect or be reasonably expected to negatively
affect the collectability of the Obligations, PFG’s security interest in
Borrower’s Collateral or the value thereof, including, without limitation:
 
(a)  
duly executed original signatures of Borrower and each relevant Subsidiary to
the Loan Documents to which each Borrower and relevant Subsidiary is a party,
including without limitation, this Loan and Security Agreement and Cross
Corporate Continuing Guaranty and Security Agreement;

 
(b)  
a Solvency Certificate in respect of each Borrower and Guarantor;

 
(c)  
an Intellectual Property Security Agreement and associated Collateral Agreement
and Notice from each Group Member owning registered Intellectual Property;

 
(d)  
a duly authorized, executed and delivered Initial Note in the principal amount
of $15,000,000;

 
(e)  
[Intentionally Left Blank]

 
(f)  
Borrower’s and each Subsidiaries’ respective constitutional documents and a good
standing certificate of Borrower certified by the relevant Secretary(s) of State
of the state of formation of Borrower and each Subsidiary as of a date no
earlier than thirty (30) days prior to the date hereof, together with a foreign
qualification certificate from each State in which any of the foregoing have
disclosed in the Representation they are registered or are otherwise required to
register;

 
 
 

--------------------------------------------------------------------------------

 
(g)  
duly executed Secretary’s Certificate and Incumbency Certificates of each
Borrower and Guarantor, certifying the constitutional documents of each Borrower
and Guarantor party to a Loan Document and the corporate (or other) borrowing
resolutions of each Borrower and Guarantor, which resolutions shall include, for
all Borrower’s and Guarantors of Obligations other than Agent, the authority of
Agent to act on behalf of such Borrower or Guarantor, as the case may be, and in
the case of Agent, resolutions (in addition to the foregoing) addressing the
conversion of the Notes;

 
(h)  
account Control Agreements as required by Section 8(b) of this Schedule, duly
executed by each Borrower and each Borrower’s depositary institutions in favor
of PFG;

 
(i)  
certified copies, dated as of a recent date, of financing statement searches, as
PFG shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the Loan, will be terminated or released;

 
(j)  
the Representations, duly executed by each Borrower, true, correct accurate and
complete as of the date hereof;

 
(k)  
landlord consent(s) executed in favor of PFG by each Borrower’s principal office
lessor in respect of Borrower’s principal business premises;

 
(l)  
a bailee/warehouseman’s waivers in respect of any locations where any Borrower
has more than $500,000 in value of Collateral located (if not at the principal
business location referenced in clause (k), above;

 
(m)  
 the insurance policies and/or endorsements required pursuant to Section 4.3;

 
(n)  
 payment of the Fee specified in Section 3 of this Schedule and PFG’s expenses
incurred in connection with the Loan;

 
(o)  
 a duly executed Compliance Certificate dated the date hereof;

 
(p)  
true, current and complete copies of all Senior Loan Documents;

 
(q)  
any undertakings required by PFG in respect of any Group Member not party to the
Loan Documents;

 
 
 

--------------------------------------------------------------------------------

 
(r)  
execution of a Pledge Agreement by Comverge in which it pledges as security for
the Obligations its Equity Interests in AER, Giant and Enerwise;

 
(s)  
execution of a Pledge Agreement by Giant in which it pledges as security for the
Obligations its Equity Interests in PES and PES NY, LLC, a New York limited
liability company;

 
(t)  
execution of a Pledge Agreement by Enerwise in which it pledges as security for
the Obligations its Equity Interests in CPM;

 
(u)  
execution of a Pledge Agreement by PES NY, LLC, a New York limited liability
company, in which it pledges as security for the Obligations its Equity
Interests in PESNY;

 
(v)  
applicable to each Borrower, an opinion of counsel of Borrower covering the good
standing, authority, proper execution and delivery of the Loan Documents, no
conflict with Borrower Constitutional Documents, or violation of Legal
Requirements applicable to Borrower, and (without duplication for the separate
securities opinion required in Section 1(e) of this Schedule), the proper
authorization, execution and delivery of the Initial Note;

 
(w)  
execution and delivery of a Post Closing Obligations Letter Agreement addressing
any conditions waived or deferred as conditions subsequent to closing; and

 
(x)  
senior Lender and PFG shall have entered into a subordination agreement in
respect of the relative priorities of their Liens and repayment.

 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 
 
Borrower:
Comverge, Inc.
By_______________________________
     Michael Picchi, Executive Vice President
By_______________________________
Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH III, L.P.
 
 
 
By_______________________________
 
Name:  ___________________________
 
Title: Manager, Partners for Growth III, LLC
Its General Partner
Borrower:
Comverge Giants, LLC
By_______________________________
Name: ___________________________
Title: ____________________________
 
Borrower:
Public Energy Solutions, LLC
By_______________________________
Name: ___________________________
Title: ____________________________
 
Borrower:
Public Energy Solutions NY, LLC
By_______________________________
Name: ___________________________
Title: ____________________________
 
Borrower:
Clean Power Markets, Inc.
By_______________________________
     Michael Picchi, Vice President
By_______________________________
Secretary or Ass't Secretary
 
Borrower:
Enerwise Global Technologies, Inc.
By_______________________________
     Michael Picchi, Vice President
By_______________________________
Secretary or Ass't Secretary
Borrower:
Alternative Energy Resources, Inc.
By_______________________________
     Michael Picchi, Vice President
By_______________________________
Secretary or Ass't Secretary



 




 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Loan and Security Agreement
 


 
Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:
 
A.  
Letters of Credit

 
Letters of Credit as of September 30, 2010
 
Beneficiary  Amount Expires Issuing Bank  Comment    LC#
 
***
 
******************
 
******************
 
******************
 
******************
 
******************
 
******************
 
******************
 
******     ***     ***        ***       ***
 
 
***
 
******************
 
******************
 
******************
 
******************
 
******************
 
******************
 
******     ***     ***        ***       ***
 
Total:             ***
 
 
B.  
Capital Leases – None

 
[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  


 
 
 

--------------------------------------------------------------------------------

 


 
C.  
Surety Bonds

 
Initial
Effective Bond    Bond              Bond     Bond
Date    Amount  Obligee  Description  Number  Premium  Status
 


 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
****************** ***
 
 
Section 7—“Permitted Investments”—Other Existing Permitted Investments:
 
6D Comverge, Inc.
Comverge Utah, Inc.
Comverge Canada, Inc.
Comverge Energy Management, Inc.
Comverge Energy Partners, Ltd.
PES NY, LLC
Public Electric, Inc.


Inside Debt - (Section 8 of Schedule) – None
 
Exhibit B to Loan and Security Agreement – Compliance Certificate

 
[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  


 
 
 

--------------------------------------------------------------------------------

 
 
COMPLIANCE CERTIFICATE
 
Borrower: Comverge, Inc. (as Agent for Borrowers)
5390 Triangle Parkway, Suite 300
Norcross, GA 30092
Lender: Partners for Growth III, L.P. (“PFG”)
180 Pacific Avenue
San Francisco, CA 94111

 
===========================================================================

 
The undersigned authorized officer of Borrower, for itself and all other
Borrowers, hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement between Borrower and PFG dated as of November 5,
2010  (the "Agreement"),  (i) (each) Borrower is in complete compliance for the
period ending __________________ with all required covenants except as detailed
below, (ii) all representations and warranties of Borrower stated in the
Agreement, including the Representation Letter, as defined in the Agreement, are
true, complete, correct and accurate on this date except those representations
and warranties expressly referring to a specific date shall be true, complete,
correct and accurate as of such date, and except as noted below or on any
disclosure letter attached to this Certificate, (iii) (each) Borrower and each
of its Subsidiaries has timely filed all required tax returns and reports, and
(each) Borrower has timely paid all foreign, federal state and local taxes,
assessments, deposits and contributions owed by Borrower(s) except as otherwise
permitted pursuant to the Loan Agreement, (iv) no Liens have been levied or
claims made against any Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which such Borrower has not previously provided
written notification to PFG, and (v) there are no Defaults or Events of Default.
Attached herewith are the required documents supporting the above
certification.  The undersigned further certifies that the financial statements,
information and schedules referred to below have been prepared in accordance
with Generally Accepted Accounting Principles (GAAP) and are consistent from one
period to the next except as explained in an accompanying letter or footnotes.


Please indicate compliance status by circling Yes/No under "Complies" column.


Reporting Covenants
Required
Complies

Compliance Certificates
Monthly within 30 Days
Yes
No
Unaudited Financial Statements
By Special Request only
Yes
No
AR and AP Agings
By Special Request only
Yes
No
Deferred Revenue Schedules
By Special Request only
Yes
No
Annual Budgets/Projections
By Special Request only
Yes
No
Audited Financial Statements
By Special Request, if not publicly available
Yes
No
Other Reports
When Requested by PFG
Yes
No






 Financial Covenants  Required  Complies (Y/N)  
Minimum Tangible Net Worth
Quarterly
Yes
No
Adjusted Quick Ratio
Monthly
Yes
No






 Amortization Trigger  Required  Complies (Y/N)  
Minimum Revenues
Quarterly starting Q4-2010
Yes
No



Sincerely,




SIGNATURE


 
TITLE


 
DATE
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit C - Form of Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
$[   ]                                                                  [November
__], 20__
 


 
THIS SENIOR CONVERTIBLE PROMISSORY NOTE (“NOTE”) AND THE SECURITIES ISSUABLE
UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE OR OTHER SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, OR ASSIGNED EXCEPT (i) PURSUANT TO REGISTRATIONS THEREOF
UNDER SUCH LAWS, OR (ii) IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS WITHOUT
SUCH REGISTRATIONS.
 
THIS NOTE IS BEING ISSUED PURSUANT TO A LOAN AND SECURITY AGREEMENT BETWEEN
MAKER AND HOLDER DATED AS OF NOVEMBER __, 2010 (THE “LOAN AGREEMENT”).
 
SENIOR CONVERTIBLE PROMISSORY NOTE
 
Comverge, Inc., a Delaware corporation (the “Maker”), for value received,
promises to pay, so long as a Conversion Event has not occurred prior to
November 5, 2015, to Partners for Growth III, L.P. (“Holder”) the principal sum
of [_____________ Dollars] (the “Principal Amount”) on November 5, 2015 or, if
earlier, immediately upon Holder demand after the occurrence of an Event of
Default under the Loan Agreement that is continuing (the “Maturity Date”) as
provided herein.  Capitalized terms used but not defined herein are used with
the meanings given to them in the Loan Agreement.  This Note is one of several
Notes contemplated to be issued under the Loan Agreement, differing only as to
issue date, Principal Amount, interest rate and Conversion Price. The terms and
definitions of the Loan Agreement shall govern this Note and are incorporated by
reference herein.
 
1.Payments.
 
(a)           The interest rate payable hereunder shall be the Prime Rate from
time to time, plus 2.50%, per annum, payable monthly on the basis set forth in
Section 2 of the Schedule to the Loan Agreement.  Any accrued and unpaid
interest on this Note will be due and payable on the day that all principal is
due and payable, whether on the Maturity Date, by acceleration, at the time of a
Conversion Event or otherwise.
 
(b)           Payment shall be made in lawful tender of the United States in
immediately available funds, and shall be credited first to accrued interest
then due and payable with the remainder applied to principal.  This Note may not
be prepaid in whole or in part at any time prior to the Maturity Date without
Holder’s consent in its sole and absolute discretion.
 
2.Ranking.  This Note and all principal, interest and other amounts, if any,
payable hereunder shall rank senior in right of payment to all other Maker
Indebtedness, except as otherwise specified in the Loan Agreement.  
 
 
 

--------------------------------------------------------------------------------

 
3.Conversion.
 
(a)           This Note may be converted into that number of shares of Common
Stock (rounded to the nearest whole share) determined by dividing the Principal
Amount (excluding interest) of this Note to be converted by $[__]1 (the
“Conversion Price”), subject to adjustment below, at any time upon the election
of the Holder hereof (the “Holder Conversion”) or at the election of Maker
upon  a “Mandatory Conversion, as described in Section 1(c) of the Schedule to
the Loan Agreement, all in accordance with and subject to the terms and
conditions of the Loan Agreement (each a “Conversion Event”). If the amount of
this Note to be converted is less than the Principal Amount, this Note shall be
amended on the effective date of the conversion resulting from a Conversion
Event to reflect the new (unconverted) Principal Amount.
 
(b)           As soon as practicable after the occurrence of a Conversion Event,
and in any event within the time periods specified in Sections 1(b) and 1(c) of
the Schedule to the Loan Agreement, Maker at its expense will cause to be issued
in the name of and delivered to Holder, a certificate or certificates for the
number of shares of Conversion Stock to which Holder shall be entitled on such
conversion.  No fractional Conversion Stock shall be issued on conversion of the
Note.  If on conversion of the Note a fraction of a share of Conversion Stock
results, Maker will round to the nearest full share.
 
(c)           From and after the occurrence of a Conversion Event, Maker shall
reserve and keep available out of its authorized but unissued Common Stock such
number of shares of Common Stock as shall from time to time be sufficient to
effect conversion of this Note and all other Notes.  Maker will not, by
amendment of its Certificate of Incorporation or through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities, dividend or other distribution of cash or property, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by Maker, but will at
all times in good faith assist in the carrying out of all the provisions hereof,
and in the taking of all such action as may be necessary or appropriate in order
to protect the conversion rights of Holder as set forth herein against
impairment.
 
4.Conversion Adjustments.
 
(a) Adjustments.  The Conversion Price shall be subject to adjustment from time
to time in accordance with this Section 4.
 
(b) Subdivisions, Combinations and Stock Dividends.  If Maker shall at any time
subdivide by split-up or otherwise, its outstanding Common Stock into a greater
number of shares, or issue additional Common Stock as a dividend, bonus issue or
otherwise with respect to any Common Stock, the Conversion Price in effect
immediately prior to such subdivision or share dividend or bonus issue shall be
proportionately reduced and the number of shares into which this Note may be
converted shall be proportionately increased. Conversely, in case the
outstanding Common Stock of Maker shall be combined into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased and the number of shares into which this Note
may be converted shall be proportionately decreased.
 


1 The Conversion Price shall mean 20% above the volume-weighted average closing
price per share of Borrower’s Common Stock for the ten (10) consecutive trading
days prior to the date of issuance of the Loan Request and shall be inserted
into each Note upon issuance.

 
 

--------------------------------------------------------------------------------

 
(c) Reclassification, Exchange, Substitutions, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon conversion of this Note, Holder
shall be entitled to receive, upon conversion of this Note, the number and kind
of securities and property that Holder would have received in exchange for the
securities that would have been issued on conversion if this Note had been
converted immediately before such reclassification, exchange, substitution, or
other event.  Maker or its successor shall promptly issue to Holder a
certificate setting forth the number and kind of such new securities or other
property issuable upon exchange or exercise of this Note as a result of such
reclassification, exchange, substitution or other event that results in a change
of the number and/or class of securities issuable upon exchange or exercise of
this Note.  The certificate shall provide for adjustments (as determined in good
faith by Maker’s Board of Directors) which shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Article 4 including,
without limitation, adjustments to the Conversion Price.  The provisions of this
Section 4(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or other similar events.


(d) Notices of Record Date, Etc.  In the event that Maker shall:


(1) declare or propose to declare any dividend upon its Common Stock, whether
payable in cash, property, stock or other securities and whether or not a
regular cash dividend, or


(2)  offer for sale any additional shares of any class or series of Maker’s
stock or securities exchangeable for or convertible into such stock in any
transaction that would give rise (regardless of waivers thereof) to pre-emptive
rights of any class or series of stockholders, or


(3)  effect or approve any reclassification, exchange, substitution or
recapitalization of the capital stock of Maker, including any subdivision or
combination of its outstanding capital stock, or consolidation or merger of
Maker with, or sale of all or substantially all of its assets to, another
corporation, or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors), or


(4)  offer holders of registration rights the opportunity to participate in any
public offering of Maker’s securities,


then, in connection with such event, Maker shall give to Holder:


          (i) at least ten (10) days prior written notice of the date on which
the books of Maker shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and


 
 

--------------------------------------------------------------------------------

 
          (ii) in the case of the matters referred to in (3) above, at least
five (5) days prior written notice of the date when the same shall take
place.  Such notice in accordance with the foregoing clause (1) shall also
specify, in the case of any such dividend, the date on which the holders of
capital stock shall be entitled thereto and the terms of such dividend, and such
notice in accordance with clause (2) shall also specify the date on which the
holders of capital stock shall be entitled to exchange their capital stock for
securities or other property deliverable upon such reorganization,
reclassification, exchange, substitution, consolidation, merger or sale, as the
case may be, and the terms of such exchange. Each such written notice shall be
given by first class mail, postage prepaid, addressed to the holder of this Note
at the address of Holder; and


(iii)  in the case of the matter referred to in (4) above, the same notice as is
given or required to be given to the holders of such registration rights.


(e) Adjustment by Board of Directors.  If any event occurs as to which, in the
opinion of the Board of Directors of Maker, the provisions of this Section 4 are
not strictly applicable or if strictly applicable would not fairly protect the
rights of the Holder in accordance with the essential intent and principles of
such provisions, then the Board of Directors shall make an adjustment in the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such rights, but in no event shall any adjustment
have the effect of increasing the Conversion Price as otherwise determined
pursuant to any of the provisions of this Section 4, except in the case of a
combination of shares of a type contemplated in Section 4(b) and then in no
event to an amount larger than the Conversion Price as adjusted pursuant to
Section 4(b).


(f) Officers’ Statement as to Adjustments.  Whenever the Conversion Price is
required to be adjusted as provided in Section 4, Maker shall forthwith file at
each the Company's principal office with a copy to the Holder notice parties set
forth in Section 7 hereof a statement, signed by the Chief Executive Officer or
Chief Financial Officer of Maker, showing in reasonable detail the facts
requiring such adjustment and the Conversion Price and number of shares of
Common Stock issuable upon conversion that will be effective after such
adjustment; provided, however, such statement shall not be required to the
extent the information requested in this Section 4(f) is available through
Maker’s current reports filed with the Securities and Exchange Commission. If at
any time the information described in this Section 4(f) is readily available
through Maker’s reports filed with the Securities and Exchange Commission, Maker
shall not be required to provide a separate notice of adjustment to the Holder;
provided, however, if such information is not readily available through Maker’s
current reports filed with the Securities Exchange Commission and made public,
Maker shall cause a notice setting forth any such adjustments to be sent by
mail, first class, postage prepaid, to the record Holder of this Note at its
notice address(es) appearing in Section 12.


(g) Issue of Securities other than Common Stock.  In the event that at any time,
as a result of any adjustment made pursuant to Section 4, the Holder thereafter
shall become entitled to receive any securities of Maker, other than Common
Stock, thereafter the number of such other shares so receivable upon exchange of
this Note shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Section 4.
 
5.           Events of Default.  An Event of Default shall be deemed to have
occurred under this Note if an Event of Default has occurred under the Loan
Agreement or any other Loan Document (each, an “Event of Default”)
 
 
 

--------------------------------------------------------------------------------

 
                6.No Offset Rights.  Maker may not offset any amounts due or
claimed to be due from Holder to Maker against amounts due to Holder under this
Note.
 
7.           Series of Notes.  This Note is one of a series of Notes of like
tenor issued in an original aggregate principal amount of up to the Credit Limit
under the Loan Agreement (plus such additional principal amounts of Notes that
may be permitted to be issued as a result of Conversion Events and subsequent
issue of Notes in accordance with the Loan Agreement.
 
8.           Costs and Expenses.  Maker promises to pay all reasonable costs and
expenses, including reasonable attorneys' fees, incurred by Holder in connection
with the enforcement of, or collection of any amounts due under, this
Note.  Maker hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument, except for notices to which Maker is expressly
entitled under this Note.
 
9.           Successors and Assigns.  This Note shall be binding upon, and shall
inure to the benefit of, Maker and Holder and their respective successors and
assigns; provided, however, that neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Maker without the prior written consent of
Holder.
 
10.           Modifications and Amendments; Reissuance of Note.  This Note may
only be modified, amended, or terminated (other than by payment in full) by an
agreement in writing signed by Maker and Holder.  No waiver of any term,
covenant or provision of this Note shall be effective unless given in writing by
Holder.  Upon receipt of evidence reasonably satisfactory to Maker of the loss,
theft, destruction, or mutilation of this Note and of an unsecured agreement of
indemnity reasonably satisfactory to Maker, and upon surrender or cancellation
of this Note, if mutilated, Maker will make and deliver a new Note of like tenor
in lieu of such lost, stolen, destroyed, or mutilated Note.
 
11.           Remedies Cumulative.  Each and every right, power and remedy
herein given to Holder, or otherwise existing, shall be cumulative and not
exclusive and be in addition to all other rights, powers and remedies now or
hereafter granted (including, without limitation, other rights of set-off under
applicable law) or otherwise existing.  Each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by
Holder.
 
 
 

--------------------------------------------------------------------------------

 
12.           Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given in
the manner set forth in the Loan Agreement, addressed as follows:
 
              if to Holder, at


Partners for Growth III, L.P.
180 Pacific Avenue
San Francisco, California 94111
Attention:  Chief Financial Officer
Fax:  (415) 781-0510


with a copy (not constituting notice) to


Greenspan Law Office
Attn: Benjamin Greenspan, Esq.
620 Laguna Road
Mill Valley, CA 94941
Fax: (415) 738-5371
Email: ben@greenspan-law.com


or
if to Maker, at


Comverge, Inc.
5390 Triangle Parkway, Suite 300
Norcross, GA 30092
Attn: Michael Picchi
Fax:   (651) 259-1696
Email: mpicchi@comverge.com


with a copy (not constituting notice) to:


Comverge, Inc.
5390 Triangle Parkway, Suite 300
Norcross, GA 30092
Attn: Matt Smith
Fax:   (651) 259-1696
Email: msmith@comverge.com
 
or at such other address and facsimile number as Holder shall have furnished to
Maker in accordance with this Section 12.
 
13.           Waiver.  Holder shall not by any act (except by a written
instrument in accordance with Section 10 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Holder, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Holder of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Holder would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.
 
14.           Legends. Upon Holder’s request any time six (6) months after the
date hereof, Maker shall remove the Securities Act legend appearing on this Note
and any Common Stock issued upon conversion hereof.
 
15.           Miscellaneous; Interpretation.  Section 3.16, Section 8 and
Exhibit D of the Loan Agreement are expressly incorporated by reference herein.
In the event of any direct conflict between the terms of this Note and the terms
of the Loan Agreement or any other Loan Document referenced herein, except as to
(i) the issue date of this Note, (ii) the Principal Amount of this Note, (iii)
the interest rate applicable to this Note (due to its determination as of the
issue date of a Note in accordance with Section 2 of the Schedule to the Loan
Agreement, and (iv) the Conversion Price of this Note (due to its determination
as of the issue date of a Note under Sections 1(b) and 1(c), as applicable, of
the Schedule to the Loan Agreement), the terms of the Loan Agreement and such
other Loan Document shall control.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Maker has caused this Note to be signed on the date first
set forth above.
 
MAKER:           COMVERGE, INC.
 


 
                                                                _____________________________ 
 
                                                                Name:
 
                                                                Title:
 


 
ACKNOWLEDGED AND AGREED
 


 


 
HOLDER:PARTNERS FOR GROWTH III, L.P.
 
By_______________________________


Name:  ___________________________


Title: Manager, Partners for Growth III, LLC
Its General Partner
 


 


 


 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit D - PFG Representations
 
Representations and Warranties of PFG
 
PFG hereby represents and warrants to the Company as follows:
 
(a)           Investment Representations.  PFG understands that neither
the Notes nor the Conversion Stock have been registered under the Securities
Act.  PFG also understands that Notes are being offered and sold pursuant to an
exemption from registration contained in Rule 506 of Regulation D under the
Securities Act based in part upon PFG's representations contained in this
Agreement.  PFG hereby represents and warrants as follows:
 
(i)  PFG Bears Economic Risk.  PFG has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to Borrower so that it is capable of evaluating the merits and risks of its
investment in Borrower and has the capacity to protect its own interests.  PFG
understands that it must bear the economic risk of this investment and
represents that it is able to hold the Notes and the Conversion Stock
indefinitely unless and until the Notes (or the Conversion Stock, as may be the
case) are registered pursuant to the Securities Act, or an exemption from
registration thereunder is available.
 
(ii)  Acquisition for Own Account.  PFG is acquiring the Notes and the
Conversion Stock for PFG's own account for investment purposes only, and not
with a view towards their distribution.
 
(b)           PFG Can Protect Its Interest.  PFG represents that by reason of
its, or of its management's, business or financial experience, PFG has the
capacity to protect its own interests in connection with the transactions
contemplated in this Agreement, and the other Loan Documents.  PFG also
represents such PFG has not been organized for the purpose of acquiring the
Notes or the Conversion Stock.
 
(c)           Accredited Investor.  PFG represents that it is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act.
 
(d)           Company Information.  PFG has had an opportunity to discuss
Borrower's business, management and financial affairs with directors, officers
and management of Borrower and has had the opportunity to review Borrower's
operations and facilities. PFG has also had the opportunity to ask questions of
and receive answers from, Borrower and its management regarding the terms and
conditions of this investment.
 
(e)           Rule 144.  PFG acknowledges and agrees that the Notes and the
Conversion Stock must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  PFG has been advised or is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things:  the availability of certain current
public information about Borrower, the resale occurring following the required
holding period under Rule 144 and the number of shares being sold during any
three-month period not exceeding specified limitations.
 
(f)           Residence.  The office or offices of the PFG in which its
investment decision was made is located in San Francisco, California.
 


 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit E - Opinion of Counsel (Schedule Section 1(e))
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 